

























FMC TECHNOLOGIES, INC.
SAVINGS AND INVESTMENT PLAN


(Amended and Restated Effective January 1, 2013)






--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

TABLE OF CONTENTS







ARTICLE I
DEFINITIONS 1

Account 1
Account Balance 1
Administrator 2
Affiliate: 2
After-Tax Contribution 2
After-Tax Contribution Account 2
After-Tax Contribution Election 2
Annuity Starting Date 2
Basic Contributions 2
Beneficiary 3
Board
3

Break in Service 3
Catch-Up Contribution 3
Code
3

Committee 3
Company 3
Company Contributions 3
Company Contribution Account 3
Company Nonelective Contributions 3
Company Nonelective Contribution Account 3
Company Safe Harbor Matching Contributions 3
Company Safe Harbor Matching Contribution Account 4
Company Stock 4
Company Stock Fund 4
Compensation 4
Contingent Account 5
Direct Rollover 5
Disability 5
Distributee 5
Distribution Date 6
Effective Date 6

 
 
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)





Eligible Employee 6
Eligible Retirement Plan 6
Eligible Rollover Distribution 6
Employee 7
Employment Commencement Date 7
ERISA
7

FMC
7

FMC Matched Plan 7
FMC Plans 7
FMC Stock 7
FMC Stock Fund 7
FMC Unmatched Plan 7
Forfeiture 8
Funding Agent 8
Highly Compensated Employee 8
Hour of Service 8
Investment Fund 9
Leased Employee 9
Matched Participant 9
Nonhighly Compensated Employee 9
Participant 9
Participating Employer 9
Period of Separation 9
Plan
10

Plan Year 10
Pre-Tax Contribution 10
Pre-Tax Contribution Account 10
Pre-Tax Contribution Election 10
Required Beginning Date 10
Rollover Contribution 10
Rollover Contribution Account 10
Roth Elective Contributions 11






--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)





Roth Elective Contribution Account 11
Safe Harbor 401(k) Plan 11
Safe Harbor Notice 11
Supplemental Contributions 11
Surviving Spouse 11
Trust
11

Trust Fund 11
Trustee
11

Valuation Date 11
Year of Service 11
ARTICLE II
PARTICIPATION 12

2.1
Admission as a Participant 12

2.2
Admission as a Matched Participant 12

2.3
Rehires 12

2.4
Provision of Information 13

2.5
Termination of Participation 13

2.6
Special Rules Relating to Veterans’ Reemployment Rights 13

ARTICLE III
CONTRIBUTIONS AND ACCOUNT ALLOCATIONS 14

3.1
Pre-Tax Contributions 14

3.2
After-Tax Contributions 15

3.3
Rules Applicable to Both Pre-Tax and After-Tax Contributions 15

3.4
Company Contributions 16

3.4A Company Safe Harbor Matching Contributions 18
3.4B Safe Harbor 401(k) Plan Status 19
3.4C Company Nonelective Contributions 19
3.5
Rollover Contributions 20

3.6
Establishment of Accounts 20

3.7
Limitation on Annual Additions to Accounts 21

3.8
[RESERVED] 22

3.9
Limitations on Pre-Tax Contributions, After-Tax Contributions and Company
Contributions – Definitions 22

3.10
Maximum Amount of Pre-Tax Contributions 24







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)





3.11
Correction of Excess Pre-Tax Contributions 24

3.12
Actual Deferral Percentage Test 25

3.13
Actual Contribution Percentage Test 27

ARTICLE IV
VESTING 29

4.1
Vesting in After-Tax, Company Safe Harbor Matching, Pre-Tax, Rollover and Roth
Elective Contributions Accounts 29

4.2
Vesting in Company Contribution, Company Nonelective Contribution and Contingent
Accounts 30

4.3
Forfeitures 31

ARTICLE V
TIMING OF DISTRIBUTIONS TO PARTICIPANTS 32

5.1
Separation from Service 32

5.2
Start of Benefit Payments 32

5.3
Distribution of Amounts held in a Participant's Company Safe Harbor Matching
Contribution Account, Pre-Tax Contribution Account and Roth Elective
Contribution Account 34

ARTICLE V-A
REQUIRED MINIMUM DISTRIBUTIONS FOR CALENDAR YEARS BEGINNING ON OR AFTER JANUARY
1, 2003 34

5A.1
General Rules 34

5A.2
Time and Manner of Distribution 35

5A.3
Required Minimum Distributions During Participant’s Lifetime 36

5A.4
Required Minimum Distributions After Participant’s Death 37

5A.5
Definitions 38

ARTICLE VI
BENEFITS, IN-SERVICE WITHDRAWALS AND LOANS 39

6.1
Cashout of Small Amounts 39

6.2
Medium of Distribution 39

6.3
Forms of Benefit 39

6.4
Change in Form, Timing or Medium of Benefit Payment 40

6.5
Direct Rollover of Eligible Rollover Distributions 40

6.6
In-service and Hardship Withdrawals 41

6.7
Loans 43

ARTICLE VII
DEATH BENEFIT 45

7.1
Payment of Account Balance 45

7.2
Failure to Name a Beneficiary 45







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)





7.3
Waiver of Spousal Beneficiary Rights 45

ARTICLE VIII
SPECIAL FORMS OF BENEFIT AND DEATH BENEFIT TERMS FOR CERTAIN PARTICIPANTS PRIOR
TO 2002 46

8.1
Applicability 46

8.2
Forms of Benefit for Certain Transferred Participants 47

8.3
Change in Form, Timing or Medium of Benefit Payment for Certain Transferred
Participants 48

8.4
Waiver of Normal Form of Benefit for Certain Transferred Participants 48

8.5
Payment of Account Balances of Certain Transferred Participants Who Die Before
Payment Begins 50

8.6
Failure to Name a Beneficiary for Certain Transferred Participants 50

8.7
Waiver of Preretirement Survivor Annuity for Certain Transferred Participants 51

ARTICLE IX
FIDUCIARIES 52

9.1
Named Fiduciaries 52

9.2
Employment of Advisers 53

9.3
Multiple Fiduciary Capacities 53

9.4
Payment of Expenses 53

9.5
Indemnification 53

ARTICLE X
PLAN ADMINISTRATION 53

10.1
Powers, Duties and Responsibilities of the Administrator and the Committee 53

10.2
Investment Powers, Duties and Responsibilities of the Administrator and the
Committee 54

10.3
Investment of Accounts 54

10.4
Valuation of Accounts 55

10.5
The Insurance Company 55

10.6
Compensation 55

10.7
Delegation of Responsibility 56

10.8
Committee Members 56

ARTICLE XI
APPOINTMENT OF TRUSTEE 56

ARTICLE XII
PLAN AMENDMENT OR TERMINATION 56







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)





12.1
Plan Amendment or Termination 56

12.2
Limitations on Plan Amendment 57

12.3
Right to Terminate Plan or Discontinue Contributions 57

12.4
Bankruptcy 57

ARTICLE XIII
MISCELLANEOUS PROVISIONS 57

13.1
Subsequent Changes 57

13.2
Merger or Transfer of Assets 58

13.3
Benefits Not Assignable 58

13.4
Exclusive Benefit of Participants 58

13.5
Benefits Payable to Minors, Incompetents and Others 59

13.6
Plan Not A Contract of Employment 59

13.7
Source of Benefits 59

13.8
Proof of Age and Marriage 59

13.9
Controlling Law 60

13.10
Income Tax Withholding 60

13.11
Claims Procedure 60

13.12
Participation in the Plan by An Affiliate 63

13.13
Action by Participating Employers 64

13.14
Dividends 64

13.15
Direct Drive Systems Plan Merger 64

13.16
Technisys Plan Merger 65

13.17
Schilling Plan Merger 65

13.18
Control Systems International Plan Merger 65

ARTICLE XIV
TOP HEAVY PROVISIONS 65

14.1
Top Heavy Definitions 65

14.2
Determination of Top Heavy Status 68

14.3
Minimum Allocation for Top Heavy Plan 68

APPENDIX A
Bargaining Units Covered Under the Plan 71

APPENDIX B
Bargaining Units Eligible for Company Contributions, Company Safe Harbor
Matching Contributions, or Company Nonelective Contributions Under the Plan 72

APPENDIX C
Elections Through December 31, 2001 73







--------------------------------------------------------------------------------

TABLE OF CONTENTS
(CONTINUED)





APPENDIX D
EXCLUDED EMPLOYEES 74



APPENDIX E
PROVISIONS APPLICABLE ONLY TO SECTIONS 34C.1 OF THE PLAN 75







--------------------------------------------------------------------------------




INTRODUCTION
WHEREAS, the FMC Technologies, Inc. Savings and Investment Plan (“Plan”) was
established effective as of September 28, 2001, in connection with a spin-off of
assets and liabilities from the FMC Corporation Savings and Investment Plan and
the FMC Corporation Savings and Investment Plan for Bargaining Unit Employees
(“FMC Plans”); and
WHEREAS, the Company or its delegate may amend the Plan to meet applicable rules
and regulations of the Internal Revenue Service and the United States Department
of Labor, or, subject to the terms of any applicable collective bargaining
agreements, for other reasons the Company or its delegate deems necessary or
desirable; and
WHEREAS, the Plan is intended to be qualified under Code Section 401(a) and its
associated trust is intended to be tax exempt under Code Section 501(a) and the
Plan is intended also to meet the requirements of ERISA, and will be
interpreted, wherever possible, to comply with the terms of the Code and ERISA;
and
WHEREAS, effective January 1, 2002, and in accordance with Revenue Procedure
2005-66, the Company amended and restated the Plan to comply with the provisions
of the Economic Growth and Tax Relief Reconciliation Act of 2001, Department of
Labor regulations section 2650.503-1, Code Section 401(a)(9) and Treasury
regulations promulgated thereunder and the final regulations under Code Sections
401(k) and 401(m) issued on December 29, 2004; and
WHEREAS, effective January 1, 2013, the Company desires to amend and restate the
Plan as part of the Internal Revenue Service determination letter process, and
in accordance with Revenue Procedures 2007-44 and 2012-6, to comply with the
provisions set forth in the 2011 Cumulative List of Changes in Plan
Qualification Requirements; and
WHEREAS, under the terms of the Plan, the Company has the ability to amend the
Plan;
NOW, THEREFORE, effective January 1, 2013, except as otherwise provided, the
Company in accordance with the provisions of the Plan pertaining to amendments
thereof, hereby amends the Plan in its entirety and restates the Plan to provide
as follows:
ARTICLE I

Definitions
For purposes of the Plan, as amended, the following terms have the meanings
described below.
Account means any Pre-Tax Contribution Account, After-Tax Contribution Account,
Company Contribution Account, Company Nonelective Contribution Account, Company
Safe Harbor Matching Contribution Account, Contingent Account, Rollover
Contribution Account and Roth Elective Contribution Account established on
behalf of a Participant.
Account Balance means the value of the Account maintained on behalf of a
Participant, determined as of any Valuation Date.

1

--------------------------------------------------------------------------------




Administrator means the Company. The Plan is administered by the Company through
the Committee. The Administrator and the Committee have the responsibilities
specified in Article X.
Affiliate means any corporation, partnership, or other entity that is:
(a)
a member of a controlled group of corporations of which the Company is a member
(as described in Code Section 414(b));

(b)
a member of any trade or business under common control with the Company (as
described in Code Section 414(c));

(c)
a member of an affiliated service group that includes the Company (as described
in Code Section 414(m));

(d)
an entity required to be aggregated with the Company pursuant to regulations
promulgated under Code Section 414(o); or

(e)
a leasing organization that provides Leased Employees to the Company or an
Affiliate (as determined under paragraphs (a) through (d) above), unless: (i)
the Leased Employees make up no more than 20% of the nonhighly compensated
workforce of the Company and Affiliates (as determined under paragraphs (a)
through (d) above); and (ii) the Leased Employees are covered by a plan
described in Code Section 414(n)(5).

“Leasing organization” has the meaning ascribed to it in the definition of
“Leased Employee” below.
For purposes of Section 3.7, the 80% thresholds of Code Sections 414(b) and (c)
are deemed to be “more than 50%,” rather than “at least 80%.”
After-Tax Contribution means the amount a Participant contributes in accordance
with Section 3.2. A Matched Participant’s After-Tax Contribution may be made up
of Basic Contributions, Supplemental Contributions or both.
After-Tax Contribution Account means the Account established for a Participant
pursuant to Section 3.6.2.
After-Tax Contribution Election means a Participant’s election to make After-Tax
Contributions in accordance with Section 3.3.1.
Annuity Starting Date means the first day of the first period for which an
amount is paid in an annuity or other form of benefit. In the case of a lump sum
distribution, the Annuity Starting Date is the date payment is actually made.
Basic Contributions means a Matched Participant’s Pre-Tax Contributions and
After-Tax Contributions not in excess of five percent of his or her annualized
Compensation.

-2-

--------------------------------------------------------------------------------




Beneficiary means any person designated or deemed designated by a Participant to
receive any payment of Plan benefits due after the Participant’s death. A
married Participant may name a primary Beneficiary other than his or her
Surviving Spouse only if the Surviving Spouse consents to the election in the
time frame and manner required by Section 7.3.
Board means the board of directors of the Company
Break in Service means a Period of Separation that lasts for at least 12
consecutive months, provided that, a Period of Separation beginning on the first
date of a maternity or paternity leave of absence and ending on the 12-month
anniversary of such date will not constitute a Break in Service. For purposes of
this section, a “maternity or paternity leave of absence” means an absence from
work for any period by reason of (a) the Employee’s pregnancy, (b) birth of the
Employee’s child or (c) care of a child for a period immediately following the
birth or placement with the Employee.
Catch-Up Contribution means, effective July 1, 2002, a Pre-Tax Contribution made
by a Participant who has attained or will attain age fifty (50) before the close
of the Plan Year, subject to the limitations of Code Section 414(v).
Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to a specific provision of the Code includes that provision, any
successor to it and any valid regulation promulgated under the provision or
successor provision.
Committee means the FMC Technologies, Inc. Employee Welfare Benefits Plan
Committee as described in Section 10.8, its authorized delegate and any
successor to the FMC Technologies, Inc. Employee Welfare Benefits Plan
Committee.
Company means FMC Technologies, Inc. and any successor to it.
Company Contributions means the contributions made by the Employer to Matched
Participants under Section 3.4.
Company Contribution Account means an account maintained as to each Matched
Participant, to which the Matched Participant’s share of Company contributions,
FMC contributions made under the FMC Matched Plan for periods after March 31,
1982, and all earnings and losses attributable thereto it, are allocated.
Company Nonelective Contributions means the contributions made by the
Participating Employer to eligible Participants under Section 3.4C of the Plan.
Company Nonelective Contribution Account means the account maintained as to each
eligible Participant, to which Company Nonelective Contributions are made for
each eligible Participant, and to which all earnings and losses attributable
thereto it, are allocated.
Company Safe Harbor Matching Contributions means the contributions made by the
Participating Employer to Matched Participants under Section 3.4A of the Plan.

-3-

--------------------------------------------------------------------------------




Company Safe Harbor Matching Contribution Account means the account maintained
as to each Matched Participant, to which Company Safe Harbor Matching
Contributions are made for each eligible Participant, and to which all earnings
and losses attributable thereto it, are allocated.
Company Stock means the common stock of the Company.
Company Stock Fund means an Investment Fund established and maintained by the
Trustee as part of the Trust Fund to invest in Company Stock. All Plan
contributions placed in or directed to the Company Stock Fund and all dividends,
other earnings and appreciation on those contributions must be invested in
Company Stock, except as and to the extent it is deemed necessary or advisable
to maintain cash and cash equivalents to meet the Company Stock Fund’s liquidity
needs. The Company Stock Fund is subject to investment restrictions as detailed
in Section 10.3.
Compensation means the total compensation paid by the Company or a Participating
Employer to an Eligible Employee for each Plan Year that is currently includible
in gross income for federal income tax purposes:
(a)
including: overtime, administrative and discretionary bonuses (including
completion bonuses, gainsharing bonuses and performance related bonuses); sales
incentive bonuses; field premiums; back pay and sick pay; plus the Employee’s
Pre-Tax Contributions and amounts contributed to a plan described in Code
Section 125 or 132; and the incentive compensation (effective prior to January
1, 2007, 9/12 of the incentive compensation) (including management incentive
bonuses paid in both cash and restricted stock and local incentive bonuses) paid
during the Plan Year for services rendered in the preceding Plan Year, and the
incentive compensation (effective prior to January 1, 2007, 3/12 of the
incentive compensation) (of the same types) paid during the preceding Plan Year
for services rendered in the Plan Year preceding the preceding Plan Year
(unless, the Participant elects all such incentive compensation paid for prior
Plan Years to be included in Compensation for the prior Plan Years, or unless
the Participant elects that no such incentive compensation will be included in
his or her Compensation); and

(b)
but excluding: hiring bonuses; referral bonuses; stay bonuses; retention
bonuses; awards (including safety awards, “Gutbuster” awards and other similar
awards); amounts received as deferred compensation; disability payments from
insurance or the Company’s long-term disability plan; workers’ compensation
benefits; state disability benefits; flexible credits (i.e., wellness awards and
payments for opting out of benefit coverage); expatriate premiums; grievance or
settlement pay; pay in lieu of notice; severance pay; incentives for reduction
in force accrued (but not earned) vacation; other special payments such as
reimbursements, relocation or moving expense allowances; stock options or other
stock-based compensation (except as provided above); any gross-up paid by a
Participating Employer on any amount paid that is Compensation (as defined
herein); other distributions that receive special tax benefits; any amounts paid
by a Participating Employer to

    

-4-

--------------------------------------------------------------------------------




cover an Employee’s FICA tax obligation as to amounts deferred or accrued under
any nonqualified retirement plan of a Participating Employer; and any gross-up
paid by a Participating Employer on any amount paid that is not Compensation (as
defined herein).
Notwithstanding anything herein to the contrary, no amounts paid to a
Participant more than 30 days after his or her termination of employment with
the Company or a Participating Employer will be considered Compensation.
The annual amount of Compensation taken into account for a Participant must not
exceed $200,000 (as adjusted by Internal Revenue Service for cost-of-living
increases in accordance with Code Section 401(a)(17)(B). A Participant’s
Compensation will be conclusively determined according to the Company’s records.
Notwithstanding the preceding to the contrary, for purposes of determining
compensation for compliance with the Code Section 415 annual addition
limitation, effective for limitation years beginning on or after July 1, 2007,
the determination of “415 Compensation” shall include for a given limitation
year payments made by the later of 2 and ½ months after severance from
employment or the end of the limitation year that includes the date of severance
from employment if, absent a severance from employment, such payments would have
been paid to the Participant while the Participant continued in employment with
the Company or a Participating Employer and are regular compensation for
services during the Participant’s regular working hours, compensation for
services outside the Participant’s regular working hours (such as overtime or
shift differential) commissions, bonuses, or other similar compensation.
Notwithstanding anything herein to the contrary, effective for Plan Years
beginning on and after January 1, 2009, Compensation shall include differential
wage payments as described in Section 2.6.7 of the Plan.
Contingent Account means an account maintained as to each applicable
Participant, to which the Participant’s share of any FMC contributions made
under the FMC Matched Plan for periods before April 1, 1982, and all earnings
and losses attributable to it, are maintained and allocated.
Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by a Distributee.
Disability means a medically determinable physical or mental impairment that
makes the Participant unable to engage in any substantial gainful activity, can
be expected to result in death or be of long and indefinite duration, or has
lasted or can be expected to last for a continuous period of at least 12 months.
For purposes of the Plan, a Participant will be considered to have a Disability
at any time only if he or she is then eligible to receive Social Security
disability benefits.
Distributee means an Employee or former Employee. In addition, the Employee’s or
former Employee’s Surviving Spouse and the Employee’s or former Employee’s
spouse or former spouse who is the alternate payee under a qualified domestic
relations order, as defined under Code Section 414(p), are Distributees as to
their Plan interests.

-5-

--------------------------------------------------------------------------------




Distribution Date means the date FMC distributes its interest in the Company.
Effective Date means September 28, 2001.
Eligible Employee means an Employee of a Participating Employer, other than:
(a)
a Leased Employee;

(b)
a member of a bargaining unit covered by a collective bargaining agreement that
does not specifically provide for participation in the Plan by members of the
bargaining unit, or that is not listed in Appendix A;

(c)
an Employee who is a nonresident alien of the United States;

(d)
an individual working for a Participating Employer under a contract that
designates him or her as an independent contractor; or

(e)
effective January 1, 2010, an Employee included in a group of employees
designated as excluded employees in Appendix D.

An employee who works for a non-US Affiliate, and who would be an Eligible
Employee if the non-US Affiliate were a Participating Employer, will be an
Eligible Employee during the period in which the employee has U.S. taxable
income, and the Company will be deemed to be the Employee’s employer for Plan
purposes.
An individual’s status as an Eligible Employee or not will be conclusively
determined by the Administrator, subject to the claims review procedure
described in Section 13.11.
The bargaining units whose members are covered by the Plan, and the effective
dates of that coverage, are listed in Appendix A.
Eligible Retirement Plan means an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code Section
408(b), an annuity plan described in Code Section 403(a), a plan described in
Code Section 401(a), an annuity contract described in Code Section 403(b) and an
eligible plan under Code Section 457(b) that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state. The definition of Eligible Retirement Plan shall also
apply in the case of an Eligible Rollover Distribution paid to a Surviving
Spouse, or to a spouse or former spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code Section 414(p). For
distributions made on or after January 1, 2008, an Eligible Retirement Plan
shall also include a Roth IRA defined in Section 408A(b) of the Code.
Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Distributee, other than (a) a distribution that
is one of a series of substantially equal periodic payments made (no less
frequently than annually) for the life (or life expectancy) of the Distributee
and the Distributee’s Beneficiary, or for a specified period of ten years or
more; (b) the portion of a distribution that is required to be made under Code
Section 401(a)(9); (c) the portion of a distribution that is not includible in
gross income (determined

-6-

--------------------------------------------------------------------------------




without regard to the exclusion for net unrealized appreciation for employer
securities); provided however, a portion of the distribution shall not fail to
be an Eligible Rollover Distribution merely because the portion consists of
After-Tax Contributions that are not includible in gross income, but only if
such portion is transferred to an individual retirement account or annuity
described in Code Section 408(a) or (b), or to a qualified defined contribution
plan described in Code Section 401(a) or 403(a) that agrees to separately
account for amounts so transferred, including separately accounting for the
portion of such distribution which is includible in gross income and the portion
of such distribution which is not so includible in gross income; or (d) a
“hardship distribution” within the meaning of Code Section 402(c)(4).
Notwithstanding the preceding to the contrary, effective for Plan Years
beginning on or after January 1, 2007, a Participant may also elect to make a
direct rollover of after-tax employee contributions to a qualified plan or a
403(b) plan that agrees to separately account for such amounts.
Employee means (a) a common law employee of the Company or an Affiliate who is
paid as an employee from the payroll of the Company or an Affiliate and treated
as an employee, or (b) a Leased Employee.
Employment Commencement Date means the date on which the Employee first performs
an Hour of Service.
ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time. Reference to a specific provision of ERISA includes the provision,
any successor provision and any valid regulation promulgated under the provision
or successor provision.
FMC means FMC Corporation, a Delaware corporation.
FMC Matched Plan means the FMC Corporation Savings and Investment Plan.
FMC Plans means the FMC Corporation Savings and Investment Plan and the FMC
Corporation Savings and Investment Plan for Bargaining Unit Employees.
FMC Stock means the common stock of FMC.
FMC Stock Fund means an Investment Fund established and maintained by the
Trustee as part of the Trust Fund to invest in FMC Stock. All Plan Contributions
placed in or directed to the FMC Stock Fund and all dividends, other earnings
and appreciation on those contributions must be invested only in FMC Stock,
except as and to the extent it is deemed necessary or advisable to maintain cash
and cash equivalents to meet the FMC Stock Fund’s liquidity needs. The FMC Stock
Fund is subject to investment restrictions as detailed in Section 10.3.
Notwithstanding anything herein to the contrary, any dividend payable on FMC
Stock as a result of FMC’s distribution of its interest in the Company shall not
be required to be reinvested in FMC Stock.
FMC Unmatched Plan means the FMC Corporation Savings and Investment Plan for
Bargaining Unit Employees.

-7-

--------------------------------------------------------------------------------




Forfeiture means any portion of a Matched Participant’s Company Contribution
Account or any portion of a Participant’s Company Nonelective Contribution
Account that is forfeited under Section 4.3.
Funding Agent means the Trustee or any legal reserve life insurance company
selected by the Administrator or the Committee to receive Plan contributions and
pay Plan benefits.
Highly Compensated Employee means an Employee who:
(a)
at any time during the Determination Year or the Look-Back Years owns (or is
considered under Code Section 318 to own) more than five percent of the Company
or an Affiliate; or

(b)
had more than $80,000, as adjusted, in compensation (as defined in Code Section
415(c)(3)) from the Company and the Affiliates during the Look-Back Year.

The “Determination Year” is the Plan Year for which the determination of who is
a Highly Compensated Employee is being made, and the ‘Look-Back year’ is the
12-month period immediately preceding the Determination Year.
A former Employee of the Company or an Affiliate is a Highly Compensated
Employee for a given Determination Year if he or she separated from service (or
was deemed to have separated) before the Determination Year, performs no
services for a Participating Employer during the Determination Year, and was a
Highly Compensated Employee for the Plan Year during which he or she separated
from service (or was deemed to have separated) or for any Determination Year
ending on or after his or her 55th birthday.
The Secretary of the Treasury or its delegate will adjust the $80,000 limit from
time to time, to reflect increases in the cost of living. Employees who are
nonresident aliens and receive no earned income (within the meaning of Code
Section 911(d)(2)) from the Company and its Affiliates that constitutes income
from sources within the United States (within the meaning of Code Section
861(a)(3)) are not treated as Employees for purposes of this definition.
Hour of Service means each hour for which an Employee is directly or indirectly
paid or entitled to payment by the Company or an Affiliate:
(a)
for the performance of duties;

(b)
on account of a period of time during which no duties were performed, provided
that Hours of Service will not be credited for payments made or due under a plan
maintained solely for the purpose of complying with applicable workers’
compensation, unemployment compensation, or disability insurance laws, or for
payments that reimburse an Employee’s for medically related expenses; and

(c)
for which back pay, irrespective of mitigation of damages, is awarded or agreed
to by the Company, provided that, the same Hours of Service have not already
been credited under (a) or (b) above.


-8-

--------------------------------------------------------------------------------




No more than 501 Hours of Service will be credited for any single continuous
period of time during which the Employee performed no duties. The determination
of Hours of Service for reasons other than the performance of duties shall be
determined in accordance with the provisions of Labor Department Regulations
Section 2530.200b-2(b), which are incorporated herein by reference, and Hours of
Service shall be credited to computation periods in accordance with the
provisions of Labor Department Regulations Section 2530.200b-2(c), which are
incorporated herein by reference.
Investment Fund means an investment fund, if any, established or selected by the
Administrator pursuant to Section 10.3.
Leased Employee means an individual who performs services for the Company or an
Affiliate on a substantially full-time basis, for a period of at least one year,
under the primary direction or control of the Company or Affiliate, and under an
agreement between the Company or Affiliate and a leasing organization. The
leasing organization can be a third party or the Leased Employee himself or
herself.
Matched Participant means a Participant who is eligible to receive Company
Contributions under Section 3.4 or Company Safe Harbor Matching Contributions
under Section 3.4A, including, each (a) salaried Participant, (b) non-union
hourly Participant and (c) Participant who is a member of a bargaining unit
covered by a collective bargaining agreement that specifically provides for a
Company Contribution or a Company Safe Harbor Matching Contribution under the
Plan to the eligible members of the bargaining unit. The bargaining units whose
members are eligible for a Company Contribution under Section 3.4 or Company
Safe Harbor Matching Contributions under Section 3.4A, and the effective dates
of eligibility for such contribution, are listed on Appendix B.
Nonhighly Compensated Employee means an Employee who is not a Highly Compensated
Employee.
Participant means an Eligible Employee who has begun but not ended his or her
participation in the Plan pursuant to the provisions of Article II.
Participating Employer means the Company and each other Affiliate that adopts
the Plan with the consent of the Company, as provided in Section 13.12.
Period of Separation means a continuous period of time when the Employee is not
employed by the Company or an Affiliate. A Period of Separation begins on the
date an Employee retires, dies, separates from service due to Disability, quits
or is discharged, or, if earlier, on the 12-month anniversary of the date the
Employee was otherwise first absent from service. Notwithstanding the foregoing,
a Period of Separation does not begin if the Employee is:
(a)
on a leave of absence authorized by the Company or an Affiliate in accordance
with standard personnel policies applied in a nondiscriminatory manner to all
similarly situated Employees, and returns to active employment with the Company
or Affiliates as soon as the leave expires;


-9-

--------------------------------------------------------------------------------






(b)
on a military leave while the Employee’s reemployment rights are protected by
law, and returns to active employment with the Company or Affiliate within 90
days after his or her discharge or release (or such longer period as may be
prescribed by law); or

(c)
on a layoff, and returns to work with the Company or an Affiliate within the
period of time and in the manner necessary to maintain seniority according to
the rules of the Company or Affiliate in effect at the time of the return.

Plan means the FMC Technologies, Inc. Savings and Investment Plan. The Plan is a
single employer plan.
Plan Year means the 12-month period beginning on each January 1 and ending on
the next December 31. The period from the Effective Date through December 31,
2001 is a short Plan Year.
Pre-Tax Contribution means the amount that otherwise would have been paid as
Compensation that is, before taxes, converted to a Participating Employer
contribution in accordance with Section 3.1. A Matched Participant’s Pre-Tax
Contribution may be made up of Basic Contributions, Supplemental Contributions
or both.
Pre-Tax Contribution Account means the Account established for a Participant
pursuant to Section 3.6.1.
Pre-Tax Contribution Election means the Participant’s election to make Pre-Tax
Contributions in accordance with Section 3.3.1.
Required Beginning Date is defined in Section 5.2.3.
Rollover Contribution means an amount received from a deferred compensation plan
that is qualified under Code Section 401 or 403(a), and which is rolled over to
the Plan pursuant to Code Section 402(c). A Rollover Contribution can be either
a Direct Rollover or an amount distributed to a Participant and then rolled
over. In addition, if an Employee had deposited an Eligible Rollover
Distribution into an individual retirement account as defined in Code Section
408, he or she may transfer the amount of the distribution plus earnings from
the individual retirement account to the Plan, if the rollover amount is
deposited with the Trustee within 60 days after receipt from the individual
retirement account, and the rollover meets the other requirements of Code
Section 408(d)(3)(A)(ii). A Rollover Contribution also means an amount received
from a qualified plan described in Code Section 401(a) or 403(a) attributable to
after-tax contributions; from an annuity contract described in Code Section
403(b), including after-tax contributions; or an eligible plan under Code
Section 457(b) that is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state.
To the extent a Rollover Contribution includes after-tax contributions, such
amounts shall be credited to an After-Tax Contribution Account created for such
individual in accordance with Section 3.6.2.
Rollover Contribution Account means the Account established for a Participant
pursuant to Section 3.6.3.

-10-

--------------------------------------------------------------------------------




Roth Elective Contributions means the Roth elective contributions (including any
Roth catch-up contributions) made by a Participant under either (1) the
Administaff 401(k) Plan which were transferred into this Plan, effective May 28,
2010, as a result of the prior acquisition of Direct Drive Systems, Inc. by the
Company, (2) the Schilling Robotics 401(k) Plan which were transferred into this
Plan, effective as of midnight December 31, 2012, as a result of the prior
acquisition of Schilling Robotics LLC by the Company or (3) the Control Systems
International, Inc. Salary Investment and Profit Sharing Plan which were
transferred into this Plan, effective as of midnight December 31, 2012, as a
result of the prior acquisition of Control Systems International, Inc. by the
Company. Notwithstanding any provision of the Plan to the contrary, except for
transferred Roth elective contributions (including any Roth catch-up
contributions) described immediately above, Roth Elective Contributions are not
permitted to be made to the Plan.
Roth Elective Contribution Account means the account maintained as to each
eligible Participant, to which Roth Elective Contributions are held for each
eligible Participant, and to which all earnings and losses attributable thereto
it, are allocated.
Safe Harbor 401(k) Plan means the period during which the Plan satisfies the
safe harbor provisions of Section 401(k) and 401(m) and related Treasury
regulations and other guidance promulgated by the Internal Revenue Service for
purposes of meeting the actual deferral percentage and actual contribution
percentage tests.
Safe Harbor Notice means a notice of eligible Participants’ rights and
obligations under the Plan, with respect to the Plan’s Safe Harbor 401(k) Plan
status, which notice is written in a manner calculated to be understood by the
average eligible Participant and which satisfies the requirements Treasury
regulations 1.401(k)-3(d).
Supplemental Contributions means a Matched Participant’s Pre-Tax Contributions
and After-Tax Contributions in excess of five percent of his or her annualized
Compensation.
Surviving Spouse means the person legally married to a Participant on the date
of his or her death or on his or her Annuity Starting Date, whichever is
earlier.
Trust means the trust established under the Plan, to which Plan contributions
are made and in which Plan assets are held.
Trust Fund means the assets of the Trust held by or in the name of the Trustee.
Trustee means the institution appointed as Trustee pursuant to Article XI of the
Plan, and any successor Trustee.
Valuation Date means each business day of the Plan Year.
Year of Service means the total number of calendar months during which the
Employee is employed by the Company or an Affiliate, divided by 12, including
any Period of Separation that does not constitute a Break in Service. A partial
month of employment counts as a whole month. An Employee’s Years of Service do
not include any Breaks in Service.

-11-

--------------------------------------------------------------------------------




ARTICLE II    

Participation
2.1
Admission as a Participant

(a)
An Employee becomes a Participant as of the date he or she satisfies all of the
following requirements:

(b)
the Employee is an Eligible Employee;

(c)
the Employee either (i) is a permanent, full-time Employee, (ii) is a permanent,
part-time employee eligible for benefits, or (iii) has completed at least 1,000
Hours of Service in a 12-month period beginning on his or her Employment
Commencement Date or an anniversary of his or her Employment Commencement Date;

(d)
the Employee has filed with the Administrator a Pre-Tax Contribution Election or
After-Tax Contribution Election; and

(e)
the Employee’s election has become effective according to uniform and
nondiscriminatory rules established by the Administrator.

2.2
Admission as a Matched Participant

A Participant becomes a Matched Participant as of the date he or she satisfies
all of the following requirements:
(a)
the Participant satisfies one of the conditions for being a Matched Participant;

(b)
the Participant has filed with the Administrator a Pre-Tax Contribution Election
or After-Tax Contribution Election; and

(c)
the Participant’s election has become effective according to uniform and
nondiscriminatory rules established by the Administrator.

2.3
Rehires

A Participant or Eligible Employee who is rehired as an Eligible Employee after
a Period of Separation becomes an active Participant by filing with the
Administrator a Pre-Tax Contribution Election or After-Tax Contribution
Election. When the Employee’s election becomes effective, the Participant or
Eligible Employee will again become an active Participant. If such a Participant
satisfies one of the conditions for being a Matched Participant, the Participant
becomes an active Matched Participant by filing with the Administrator a Pre-Tax
Contribution Election or After-Tax Contribution Election. When the Pre-Tax
Contribution Election or After-Tax Contribution Election becomes effective, the
Matched Participant will become an active Matched Participant.

-12-

--------------------------------------------------------------------------------




2.4
Provision of Information

The Administrator may provide for paper, telephonic or electronic means of
enrollment. Each Participant must execute the forms or follow the telephonic or
electronic procedures required by the Administrator and make available to the
Administrator any information it reasonably requests. As a condition of
participating in the Plan, an Employee agrees, on his or her own behalf and on
behalf of all persons who may have or claim any right by reason of the
Employee’s participation in the Plan, to be bound by all provisions of the Plan
and by any agreement entered into pursuant to the Plan, each as interpreted by
the Administrator in its uniform and nondiscriminatory discretion.
2.5
Termination of Participation

A Participant ceases to be a Participant when he or she dies or, if earlier,
when his or her entire Account Balance has been paid to him or her. A Matched
Participant ceases to be a Matched Participant when he or she no longer
satisfies one of the conditions for being a Matched Participant.
2.6
Special Rules Relating to Veterans’ Reemployment Rights

The following special provisions will apply to an Eligible Employee or
Participant who is reemployed in accordance with the reemployment provisions of
the Uniformed Services Employment and Reemployment Rights Act (“USERRA”)
following a period of qualifying military service (as determined under USERRA)
and will be interpreted in a manner consistent with Code Section 414(u).
2.6.1    Each period of qualifying military service served by an Eligible
Employee or Participant will, upon his or her reemployment as an Eligible
Employee, be deemed to constitute service with the Participating Employer for
all Plan purposes.
2.6.2    The Participant will be permitted to make up Pre-Tax and/or After-Tax
Contributions missed during the period of qualifying military service, so long
as he or she does so during the period of time beginning on the date of the
Participant’s reemployment with the Participating Employer following his or her
period of qualifying military service and extending over the lesser of (a) three
times the length of the Participant’s period of qualifying military service, and
(b) five years.
2.6.3    The Participating Employer will not credit earnings to a Participant’s
Account with respect to any Pre-Tax or After-Tax Contribution before the
contribution is actually made.
2.6.4    A reemployed Matched Participant will be entitled to accrued benefits
attributable to Pre-Tax or After-Tax Contributions only if they are actually
made.
2.6.5    For all Plan purposes, including the Participating Employer’s liability
for making contributions on behalf of a reemployed Participant as described
above, the Participant will be treated as having received Compensation from the
Participating Employer based on the rate of Compensation the Participant would
have received during the period of qualifying military service, or if that rate
is not reasonably certain, on the basis of the Participant’s average rate of

-13-

--------------------------------------------------------------------------------




Compensation during the 12-month period immediately preceding the period of
qualifying military service.
2.6.6    If a Participant makes a Pre-Tax or After-Tax Contribution in
accordance with the foregoing provisions of this Section 2.6:
(a)
those contributions will not be subject to any otherwise applicable limitation
under Code Section 402(g), 404(a) or 415, and will not be taken into account in
applying those limitations to other contributions under the Plan or any other
plan, for the year in which the contributions are made; the contributions will
be subject to the above-referenced limitations only for the year to which the
contributions relate and only in accordance with regulations prescribed by the
Internal Revenue Service; and

(b)
the Plan will not be treated as failing to meet the requirements of Code Section
401(a)(4), 401(a)(26), 401(k)(3), 410(b) or 416 by reason of the contributions.

2.6.7    Effective January 1, 2009, an individual receiving a differential wage
payment, as defined by Section 3401(h)(2) of the Code, is treated as an Employee
of the Participating Employer making the payment and the differential wage
payment is treated as Compensation under the Plan. The Plan is not treated as
failing to meet the requirements of any provision described in Section
414(u)(1)(C) of the Code due to any contribution or benefit which is based on
the differential wage payment provided that all Employees of the Participating
Employer are entitled to receive differential wage payments, and to make
contributions based on such payments, on reasonably equivalent terms.
2.6.8    Effective January 1, 2009, for purposes of Section 401(k)(2)(B)(i)(I)
of the Code, an individual is treated as having been severed from employment
during any period in which the individual is performing service in the uniformed
services, as described in Section 3401(h)(2)(A) of the Code. If an individual
elects to receive a distribution by reason of severance from employment pursuant
to this Section 2.6.8, the individual may not make a Pre-Tax Contribution or an
After-Tax Contribution during the 6-month period beginning on the date of the
distribution.
2.6.9    In the case of a death occurring on or after January 1, 2007, if a
Participant dies while performing qualified military service (as defined in
Section 414(u) of the Code), the survivors of the Participant are entitled to
any additional benefits (other than benefit accruals relating to the period of
qualified military service) provided under the Plan as if the Participant had
resumed and then terminated employment on account of death.
ARTICLE III    

Contributions and Account Allocations
3.1
Pre-Tax Contributions

The Company will transmit to the Funding Agent the Pre-Tax Contributions for the
Participants. To determine the amount it must transmit for each Participant, the
Company will

-14-

--------------------------------------------------------------------------------




multiply the percentage elected by the Participant in his or her Pre-Tax
Contribution Election by the Participant’s Compensation.
3.1.1    Effective as of July 1, 2002, and for each Plan Year commencing
thereafter, all Participants who have attained or will attain age fifty (50) by
the close of the taxable year shall be eligible to make Catch-Up Contributions
during the Plan Year in accordance with, and subject to the limitations of Code
Section 414(v) as follows:
(a)
The Plan shall not be treated as failing to satisfy the requirements of Code
Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416, as applicable, by
reason of the making of such Catch-Up Contributions. Catch-Up Contributions
shall be disregarded in determining the limitations on Pre-Tax Contributions as
provided in Section 3.9.

(b)
Pre-Tax Contributions (other than Catch-Up Contributions) determined to be
Excess Pre-Tax Contributions as provided in Section 3.9.9, or determined to be
in excess of the required limitations of Code Section 415 in a Plan Year may be
recharacterized as a Catch-Up Contribution (to the extent available under the
limitations of Code Section 414(v) as in effect for that Plan Year) for a
Participant who is eligible to make Catch-Up Contributions, as described in the
first paragraph of this Section 3.1.1.

(c)
Catch-Up Contributions shall not be eligible for Company Contributions made on
behalf of a Matched Participant pursuant to Section 3.4.

(d)
Pre-Tax Contributions determined to be Excess Contributions as provided in
Section 3.9.8 may be recharacterized as Catch-Up Contributions for a Participant
who is eligible, as described in the first paragraph of this Section 3.1.1, but

(i)
only after the application of Sections 3.12.7 and 3.13.7 regarding the
recharacterization of Excess Contributions as After-Tax Contributions, to the
extent available, and

(ii)
only to the extent a Catch-Up Contribution amount is available under the
limitations of Code Section 414(v) as in effect for that Plan Year.

3.2
After-Tax Contributions

The Company will transmit to the Funding Agent the After-Tax Contributions for
the Participants. To determine the amount it must transmit for each Participant,
the Company will multiply the percentage elected by the Participant in his or
her After-Tax Contribution Election by the Participant’s Compensation.
3.3
Rules Applicable to Both Pre-Tax and After-Tax Contributions

3.3.1    In making his or her Pre-Tax Contribution Election and After-Tax
Contribution Election, a Participant may choose to defer or contribute between
0% and 75% of his or her Compensation, in 1% increments. The Participant’s
Pre-Tax Contribution Election and After-

-15-

--------------------------------------------------------------------------------




Tax Contribution Election cannot together total more than 75% of his or her
Compensation. For certain Participants listed on Appendix C for periods
beginning on the Effective Date through December 31, 2001, the minimum deferral
or contribution election may be less than 2% under the Participants’ prior
election under the FMC Plans. The Administrator may reduce the amount of any
Pre-Tax Contribution Election, or make such other modifications it deems
necessary, so that the Plan complies with the provisions of Code Section 401(k).
Pre-Tax and After-Tax Contributions will be made on a payroll deduction basis
and in accordance with uniform and nondiscriminatory rules and procedures
established by the Administrator. A Participant’s Salary Deferral Election will
apply only to Compensation paid to the Participant while he or she is an
Eligible Employee.
3.3.2    A Participant may change his or her Pre-Tax or After-Tax Contribution
Election percentage or discontinue making Pre-Tax Contributions or After-Tax
Contributions, as frequently as permitted by the Administrator, by completing
the form or following any other election change procedure prescribed by the
Administrator. An election change will become effective according to the uniform
and nondiscriminatory rules established by the Administrator.
3.3.3    Pre-Tax and After-Tax Contributions will be delivered to the Funding
Agent as of the earliest date they are known and can reasonably be segregated
from the general assets of the Participating Employer. In no event will that
date be later than the 15th business day of the month following the month they
would have been paid to the Participant if he or she had not chosen to defer
their payment or contribute them to the Plan.
3.3.4    Notwithstanding any other provision of the Plan, the amount contributed
by the Participating Employers as Pre-Tax Contributions and by Participants as
After-Tax Contributions must not exceed, in the aggregate, 15% of the total
Compensation for the Plan Year for those Participants employed by the
Participating Employers eligible for an allocation for that Plan Year. In
addition, the amount contributed by the Participating Employers to this Plan or
any other qualified plan maintained by the Participating Employers pursuant to a
Participant’s Pre-Tax Contribution Election must not exceed the Code Section
402(g) limit applicable for that calendar year.
3.3.5    Effective October 1, 2006, a Participant shall direct the investment of
his or her Pre-Tax and After-Tax Contributions into any of the Investment Funds
selected by the Administrator pursuant to Section 10.3, in accordance with the
procedures established by the Administrator.
3.3.6    Notwithstanding anything in this Section 3.3 to the contrary, effective
for Plan Years beginning on or after January 1, 2010, a Matched Participant
shall have at least 30 days after receipt of the Safe Harbor Notice in which to
make or change a salary deferral election.
3.4
Company Contributions

3.4.1    For each contribution period, as defined in Section 3.4.2, the Company
will make a Company Contribution to the Company Contribution Account of each
Matched Participant equal to:

-16-

--------------------------------------------------------------------------------






(a)
the applicable percentage of all Basic Contributions made by the Matched
Participant for that contribution period and initially invested in the Company
Stock Fund, or, for periods beginning before the Distribution Date, the FMC
Stock Fund; plus

(b)
the applicable percentage of all Basic Contributions made by the Matched
Participant for that contribution period and initially invested in any
Investment Funds other than the Company Stock Fund, or, for periods beginning
before the Distribution Date, the FMC Stock Fund; less

(c)
any Forfeitures credited against the Company Contribution for that contribution
period.

No Company Contribution will be made with respect to Supplemental Contributions.
The applicable percentage for a Plan Year will be determined by the Company
before the start of the Plan Year. It is currently anticipated that the
applicable percentage will be different for Basic Contributions initially
invested in the Company Stock Fund, or, for periods beginning before the
Distribution Date, the FMC Stock Fund, than for Basic Contributions initially
invested in other Investment Funds. The Company will communicate the applicable
percentages for each Plan Year as soon as possible after they are determined.
Notwithstanding the above to the contrary, effective January 1, 2004, for each
contribution period, as defined in Section 3.4.2, the Company will make a
Company Contribution to the Company Contribution Account of each Matched
Participant equal to 100% of all Basic Contributions made by the Matched
Participant for that contribution period, less any Forfeitures credited against
the Company Contribution for that contribution period. No Company Contributions
will be made with respect to Supplemental Contributions or Catch-Up
Contributions. Notwithstanding the foregoing, the Company reserves the right to
reduce or eliminate the Company Contribution for prospective contribution
periods.
3.4.2    Effective January 1, 2004, the following shall apply: the Company
Contribution for each contribution period will be paid to the Funding Agent as
soon as practicable. The Company Contribution will be allocated to the Company
Contribution Account for each Matched Participant who made Basic Contributions
during the contribution period, by multiplying the Matched Participant’s own
Basic Contributions for the contribution period by the Company Contribution
percentage as described in Section 3.4.1 for the contribution period. Each
calendar week will be a contribution period. Subject to the special provisions
of Section 3.13, all Company Contributions for a Plan Year will be allocated to
Matched Participants’ Company Contribution Accounts no later than the due date
(including all extensions) of the Company’s federal tax return for the fiscal
year of the Company ending with or within the Plan Year.
3.4.3    Effective January 1, 2004 through September 30, 2006, it is
contemplated that all Company contributions will be invested in the Company
Stock Fund, but the Company reserves the right to change the investment of
Company Contributions prospectively. Effective October 1, 2006, all Company
Contributions made to a Matched Participant’s Company Contribution Account as a
result of the Matched Participant’s Basic Contributions shall be invested in the

-17-

--------------------------------------------------------------------------------




same manner that the Matched Participant has elected pursuant to Section 3.3.5
to invest such Basic Contributions.
3.4.4    Special Restrictions where Plan is a Safe Harbor 401(k) Plan using
Matching Alternative: Effective January 1, 2010, with respect to any Plan Year
for which the Company has elected that the Plan be designated as a Safe Harbor
401(k) Plan and for which Company Safe Harbor Matching Contributions are made
pursuant to Section 3.4A, then, if a Company Contribution is made by a
Participating Employer for such Plan Year in addition to the Company Safe Harbor
Matching Contribution as described in Section 3.4A, then, no additional Company
Contribution, including one made pursuant to this Section 3.4, shall be made
with respect to any Participant’s Pre-Tax Contributions which exceed six percent
(6%). Moreover, with respect to any such additional Company Contributions, the
rate of the Company’s Contribution may not increase as the rate of any
Participant’s Pre-Tax Contributions increase. Further, any Company Contribution
made with respect to any Highly Compensated Employee, at any rate of such a
Participant’s Pre-Tax Contributions, may not exceed that with respect to any
Nonhighly Compensated Employee.
3.4A    Company Safe Harbor Matching Contributions
3.4A.1    General Requirements for Receiving Company Safe Harbor Matching
Contributions: Effective January 1, 2010, the Plan shall be maintained as a Safe
Harbor 401(k) Plan. For each Plan Year for which the Company has elected to
maintain that status by making Company Safe Harbor Matching Contributions, then,
for each such Plan Year, Company Safe Harbor Matching Contributions shall be
allocated to the Company Safe Harbor Matching Contribution Account for each
Matched Participant.


3.4A.2    Allocation Formula: Where the provisions of Section 3.4A.1 above apply
for a Plan Year, the Company Safe Harbor Matching Contributions for all Matched
Participants shall be equal to one hundred percent (100%) of the amount of the
Participant’s Pre-Tax Contributions for the Plan Year that do not exceed five
percent (5%) of the Participant’s Compensation for the Plan Year. All Company
Safe Harbor Matching Contributions for a Plan Year will be allocated to a
Matched Participant’s Company Safe Harbor Matching Contribution Account no later
than the due date (including all extensions) of the Company’s federal tax return
for the fiscal year of the Company ending with or within the Plan Year.


3.4A.2    Ceasing 401(k) Safe Harbor Matching Contribution Status: The fact that
the Company has elected that the Plan be treated as a Safe Harbor 401(k) Plan
for a Plan Year shall in no way bind the Plan to continue to maintain such
status for future Plan Years. In the event that the Plan shall not be treated as
a Safe Harbor 401(k) Plan for future Plan Years, the Plan must instead satisfy
the ADP and, if applicable, the ACP tests of Code Section 401(k) and Code
Section 401(m). If the Plan shall, in future Plan Years, cease to constitute a
Safe Harbor 401(k) Plan, the Plan must be amended to so provide and to specify
compliance with the ADP and ACP tests, as applicable. Moreover, the fact that
the Plan has established Safe Harbor 401(k) Plan status by virtue of the use of
the Company Safe Harbor Matching Contributions shall not prevent the Plan from
ceasing to maintain such status during a Plan Year. Provided the following
requirements are satisfied, as amended from time to time by published guidance
from the

-18-

--------------------------------------------------------------------------------




Internal Revenue Service, the Plan may cease to maintain its status as a Safe
Harbor 401(k) Plan during a Plan Year by virtue of Company Safe Harbor Matching
Contributions:


(a)
a supplemental notice is provided to all Matched Participants explaining the
consequences of the change and informing them of the effective date of the
reduction or elimination of the Company Safe Harbor Matching Contributions and
that they have a reasonable opportunity (including a reasonable period) to
change their salary deferral elections;

(b)
the reduction or elimination of Company Safe Harbor Matching Contributions is
effective no earlier than the later of (i) 30 days after Matched Participants
are given the supplemental notice and (ii) the date the amendment is adopted;

(c)
Matched Participants are given a reasonable opportunity (including a reasonable
period) prior to the reduction or elimination of Company Safe Harbor Matching
Contributions to change their salary deferral elections;

(d)
the Plan is amended to cease to constitute a Safe Harbor 401(k) Plan;

(e)
the Plan must satisfy the special nondiscrimination rules applicable to elective
deferrals and to employees and matching contributions, i.e., the ADP and ACP
tests, using the current testing method, and such tests must be satisfied for
the entire Plan Year and the Plan must be amended to so specify; and

(f)
all other safe harbor requirements, as set forth in the Code, regulations and
other published guidance of general applicability by the Internal Revenue
Service, are satisfied through the effective date of the change in the Company
Safe Harbor Matching Contributions.

3.4B    Safe Harbor 401(k) Plan Status
In order to constitute a Safe Harbor 401(k) Plan for a Plan Year, the Company
must contribute the Company Safe Harbor Matching Contributions on behalf of all
Participants eligible for such contributions under Section 3.4A and, within a
reasonable period of time (meaning generally at least 30 days, but no more than
90 days, before the beginning of the Plan Year), the Company must cause to be
provided to each eligible Participant, a Safe Harbor Notice. Provided however,
in the event an Employee becomes eligible to participate in Section 3.4A of the
Plan after the 90th day before the beginning of the Plan Year and does not
receive the Safe Harbor Notice for that reason, the notice must be provided no
later than 90 days before the Employee becomes eligible to participate and not
later than the date the Employee becomes eligible.


3.4C    Company Nonelective Contributions
3.4C.1    General Requirements for Allocation: Effective January 1, 2010, for
each Plan Year, a Participating Employer shall contribute to the Plan a
discretionary amount which shall be

-19-

--------------------------------------------------------------------------------




allocated in accordance with the provisions of Section 3.4C.2 for (i) each
non-union Participant and (ii) each union Participant who is eligible to share
in the Company Nonelective Contributions pursuant to Appendix B for the Plan
Year, who either (1) has less than five (5) “Years of Vesting Service” as of
December 31, 2009, where the term “Years of Vesting Service” has such meaning as
is given to it under Appendix E, or (2) incurs a “Severance From Service Date”
and is subsequently re-employed on or after January 1, 2010, following such
Severance From Service Date where the term “Severance From Service Date” has
such meaning as is given to it under Appendix E. Such Participant’s allocable
amount shall be determined in accordance with Section 3.4C.2 and credited to the
Participant’s Company Nonelective Contribution Account.
3.4C.2    Allocation Formula: The Company Nonelective Contributions for all
Participants who have satisfied the eligibility requirements under 3.4C.1 for
the applicable Plan Year shall be allocated to all such eligible Participants in
the same ratio that such eligible Participant’s Compensation for the Plan Year
bears to the total Compensation of all such eligible Participants for the Plan
Year. All Company Nonelective Contributions for a Plan Year will be allocated to
an eligible Participant’s Company Nonelective Contribution Account no later than
the due date (including all extensions) of the Company’s federal tax return for
the fiscal year of the Company ending with or within the Plan Year.
3.5
Rollover Contributions

With the approval of the Administrator, a Participant or Eligible Employee may
make a Rollover Contribution to the Plan. A Participant’s Rollover Contribution
will be allocated to his or her Rollover Contribution Account no later than the
first day of the month following the month in which the contribution is made. A
Rollover Contribution must be made in cash. If an Employee makes a contribution
that was intended to be a Rollover Contribution and the Funding Agent later
discovers it was not a Rollover Contribution, the Funding Agent will distribute
the balance of the Participant’s Rollover Contribution Account to him or her as
soon as practicable.
3.6
Establishment of Accounts

3.6.1    Each Participant to whom Pre-Tax Contributions are allocated will have
a Pre-Tax Contribution Account. The Pre-Tax Contribution Account will be
credited with the Pre-Tax Contributions allocable to the Participant and the
income on those contributions, and will be debited with expenses, losses,
withdrawals and distributions chargeable to those contributions.
3.6.2    Each Participant who makes After-Tax Contributions will have an
After-Tax Contribution Account. The After-Tax Contribution Account will be
credited with the After-Tax Contributions the Participant makes and the income
on those contributions, and will be debited with expenses, losses, withdrawals
and distributions chargeable to those contributions.
3.6.3    Each Matched Participant who makes Basic Contributions will have a
Company Contribution Account. The Company Contribution Account will be credited
with any Company Contributions made on behalf of the Matched Participant under
Section 3.4, and the income on those contributions, and will be debited with
expenses, losses, withdrawals and distributions chargeable to those
contributions.

-20-

--------------------------------------------------------------------------------






3.6.4    Each Participant who makes a Rollover Contribution to the Plan pursuant
to Section 3.5 will have a Rollover Contribution Account. The Rollover
Contribution Account will be credited with all Rollover Contributions made by
the Participant and the income on those contributions, and will be debited with
expenses, losses, withdrawals and distributions chargeable to those
contributions.
3.6.5    The Company Safe Harbor Matching Contribution Account will be credited
with any Company Safe Harbor Matching Contributions made on behalf of a
Participant under Section 3.4A, and the income on those contributions, and will
be debited with expenses, losses, withdrawals and distributions chargeable to
those contributions.
3.6.6    The Company Nonelective Contribution Account will be credited with any
Company Nonelective Contributions made on behalf of a Participant under Section
3.4C, and the income on those contributions, and will be debited with expenses,
losses, withdrawals and distributions chargeable to those contributions.
3.7
Limitation on Annual Additions to Accounts

(a)
For purposes of this Section 3.7, the term ‘annual additions’ includes all
Pre-Tax Contributions, After-Tax Contributions, Company Contributions, Company
Safe Harbor Matching Contributions, Company Nonelective Contributions and
Forfeitures allocated to the Participant’s Accounts for the Plan Year, but shall
not include Catch-Up Contributions pursuant to Code Section 414(v) (as described
in Section 3.1.1), and Excess Pre-Tax Contributions (as described in Section
3.11.4) that are distributed to the Participant by April 15th following the year
for which they were contributed to the Plan. .

‘Annual Additions’ also includes any employer and employee contributions and
forfeitures allocated for the Plan Year under other defined contribution plans
of the Company and the Affiliates, including (i) an individual medical benefit
account (as defined in Code Section 415(l)(2)) which is a part of any such plan,
or (ii) amounts derived from contributions paid or accrued after December 31,
1985, in taxable years ending after such date, which are attributable to
post-retirement medical benefits, allocated to the separate account of a Key
Employee (as defined in Code Section 419A(d)(3)) and under a welfare benefit
fund (as defined in Code Section 419(e)) maintained by the Company.
(b)
Notwithstanding any provision of the Plan to the contrary, the total annual
additions allocated for any Plan Year to the Account of a Participant and to his
or her accounts under any other defined contribution plan maintained by the
Company or an Affiliate shall not exceed the lesser amount of (a) $40,000, as
adjusted in accordance with Code Section 415(d), or (b) 100% of the
Participant’s Compensation, except that the compensation limitation described
herein shall not apply to any employer contribution for medical benefits (within
the meaning of Code Section 401(h) or 419A(f)(2)) which is otherwise treated as
an ‘annual addition’ under Code Section 415(l)(1) or 419A(d)(2).


-21-

--------------------------------------------------------------------------------




3.8
[RESERVED]

3.9
Limitations on Pre-Tax Contributions, After-Tax Contributions and Company
Contributions – Definitions

For purposes of Sections 3.9 through 3.15, the terms defined below have the
meanings ascribed to them in this Section 3.9.
3.9.1    Actual Contribution Percentage means the sum of any After-Tax
Contributions and Company Contributions allocated to the Eligible Participant
for the Plan Year, plus any of the Eligible Participant’s Pre-Tax Contributions
treated as Company Contributions for the Plan Year, divided by the Eligible
Participant’s Plan Year Compensation, and stated as a percentage. All after-tax
employee contributions and employer matching contributions made on behalf of a
Highly Compensated Employee under all plans of the Company and its Affiliates
will be aggregated to determine the Highly Compensated Employee’s Actual
Contribution Percentage. A Company Contribution that is treated as a Pre-Tax
Contribution under Section 3.13.7 is subject to Section 3.13 and is not taken
into account in calculating an Eligible Participant’s Actual Contribution
Percentage. A Company Contribution that is forfeited to correct Excess Aggregate
Contributions, or because the contribution to which it relates is treated as an
Excess Contribution, Excess Pre-Tax Contribution or Excess Aggregate
Contribution is not taken into account in calculating the Eligible Participant’s
Actual Contribution Percentage. The Actual Contribution Percentage of an
Eligible Participant who does not make a Pre-Tax Contribution Election or an
After-Tax Contribution Election is 0.0%.
3.9.2    Actual Deferral Percentage means the amount of Pre-Tax Contributions
allocated to the Eligible Participant for the Plan Year, divided by his or her
Plan Year Compensation, stated as a percentage. In calculating the Actual
Deferral Percentage, Pre-Tax Contributions include Excess Pre-Tax Contributions
for Highly Compensated Employees (whether they were made under plans of
unrelated employers or plans of the same or related employers) but do not
include Excess Pre-Tax Contributions for Nonhighly Compensated Employees. The
Actual Deferral Percentage of an Eligible Participant who does not make a
Pre-Tax Contribution Election is 0.0%.
3.9.3    Aggregate Limit means the greater of:
(a)
the sum of:

(i)
1.25 times the Average Actual Deferral Percentage or the Average Actual
Contribution Percentage of the group, whichever is larger; and

(ii)
two percentage points plus the Average Actual Deferral Percentage or the Average
Actual Contribution Percentage of the group, whichever is less, but in no event
more than twice the lesser of the group’s Average Actual Deferral Percentage and
its Average Actual Contribution Percentage; and

(b)
the sum of:


-22-

--------------------------------------------------------------------------------






(i)
1.25 times the Average Actual Deferral Percentage or the Average Actual
Contribution Percentage of the group, whichever is less; and

(ii)
two percentage points plus the Average Actual Deferral Percentage or the Average
Actual Contribution Percentage of the group, whichever is larger, but in no
event more than twice the larger of the group’s Average Actual Deferral
Percentage and its Average Actual Contribution Percentage.

For purposes of this Section 3.10.3, the “group” is the group of Eligible
Participants who are Nonhighly Compensated Employees for the preceding Plan
Year.
3.9.4    Average Actual Contribution Percentage means the average of the Actual
Contribution Percentages of the Eligible Participants in a group.
3.9.5    Average Actual Deferral Percentage means the average of the Actual
Deferral Percentages of the Eligible Participants in a group.
3.9.6    Eligible Participant means any Employee who is eligible to make a
Pre-Tax Contribution Election or an After-Tax Contribution Election any time
during the Plan Year.
3.9.7    Excess Aggregate Contributions means, for any Plan Year in which the
Actual Contribution Percentage Test under Section 3.13 of the Plan is not
satisfied, the excess of the Company and After-Tax Contributions (and any
Pre-Tax Contributions or pre-tax salary deferrals under other plans, taken into
account in determining the Actual Contribution Percentages) actually made on
behalf of Highly Compensated Employees for the Plan Year, over the maximum
amount of such contributions permitted under Section 3.13 of the Plan for the
Plan Year. The amount of Excess Aggregate Contributions will be determined by
first reducing the Company and After-Tax Contributions to the Highly Compensated
Employees with the highest Actual Contribution Percentage by the lesser of (a)
the amount necessary for the Actual Contribution Percentage of that Highly
Compensated Employee to equal the Actual Contribution Percentage of the Highly
Compensated Employee with the next highest Actual Contribution Percentage; and
(b) the amount necessary for the Plan to satisfy the Actual Contribution
Percentage Test under Section 3.13 of the Plan. This process will be repeated
until the Plan satisfies the Actual Contribution Percentage Test under Section
3.13 of the Plan. Then, the aggregate amount of such reductions will be
distributed by reducing the Company and After-Tax Contributions for the Highly
Compensated Employee with the highest combined dollar amount of Company and
After-Tax Contributions by the lesser of (a) the amount necessary for the dollar
amount of that Highly Compensated Employee’s combined Company and After-Tax
Contributions to equal the combined dollar amount of the Company and After-Tax
Contributions of the Highly Compensated Employee with the next highest combined
dollar amount of Company and After-Tax Contributions; and (b) the amount
necessary for the Plan to satisfy the Actual Contribution Percentage Test. For
each Highly Compensated Employee’s reductions, the Administrator will begin by
making reductions in his or her Company Contributions, and will reduce the
Highly Compensated Employee’s After-Tax Contributions only if his or her Company
Contributions for the Plan Year have been reduced to zero and it is still
necessary to reduce his or her Plan Year contributions. The amount of any Highly
Compensated Employee’s Excess Aggregate Contributions is calculated after
determining the Excess Contribution to be

-23-

--------------------------------------------------------------------------------




recharacterized as After-Tax Contributions for the Plan Year. To the extent
required, if the Aggregate Limit in Section 3.9.3 of the Plan is exceeded,
further reduction of the Actual Deferral Percentage for all Highly Compensated
Employees will be made in a similar manner so that the Aggregate Limit is not
exceeded.
3.9.8    Excess Contributions means for any Plan Year in which the Actual
Deferral Percentage Test under Section 3.12 of the Plan is not satisfied, the
excess of the Pre-Tax Contributions (and any Company Contributions taken into
account in determining the Actual Deferral Percentages) actually made on behalf
of Highly Compensated Employees for the Plan Year, over the maximum amount of
such contributions permitted under Section 3.12 of the Plan for the Plan Year.
The amount of Excess Contributions will be determined by first reducing the
Pre-Tax Contributions of the Highly Compensated Employee with the highest Actual
Deferral Percentage by the lesser of (a) the amount necessary for the Actual
Deferral Percentage of that Highly Compensated Employee to equal the Actual
Deferral Percentage of the Highly Compensated Employee with the next highest
Actual Deferral Percentage; and (b) the amount necessary for the Plan to satisfy
the Actual Deferral Percentage Test under Section 3.13 of the Plan. This process
will be repeated until the Plan satisfies the Actual Deferral Percentage Test
under Section 3.12 of the Plan. Then, the aggregate amount of such reductions
will be distributed by reducing the Pre-Tax Contributions for the Highly
Compensated Employee with the highest dollar amount of Pre-Tax Contributions by
the lesser of (a) the amount necessary for the dollar amount of that Highly
Compensated Employee’s Pre-Tax Contributions to equal the Pre-Tax Contributions
of the Highly Compensated Employee with the next highest dollar amount of
Pre-Tax Contributions; and (b) the amount necessary for the Plan to satisfy the
Actual Deferral Percentage Test.
3.9.9    Excess Pre-Tax Contribution means the amount of Pre-Tax Contributions
for a calendar year that are includible in a Participant’s gross income under
Code Section 402(g) because the Participant’s elective deferrals exceed the
dollar limitation under Code Section 402(g) as determined under Sections 3.11
and 3.12.
3.10
Maximum Amount of Pre-Tax Contributions

The total amount of Pre-Tax Contributions, 401(k) contributions under another
qualified plan, and deferrals under a Code Section 403(b) annuity, a simplified
employee pension and/or a simple retirement account allocated to a Participant
in any calendar year cannot exceed the dollar limitation in effect under Code
Section 402(g) for that year.
3.11
Correction of Excess Pre-Tax Contributions

3.11.1    Excess Pre-Tax Contributions, as adjusted per Section 3.12.2, will be
distributed to each Participant on whose behalf they were made no later than the
first April 15 following the close of the taxable year of the Participant for
which they were allocated. In no event may the amount distributed under this
Section 3.12 exceed the Participant’s total Pre-Tax Contributions (as adjusted
under Section 3.12.2 for income and losses allocable to them) for the taxable
year for which he or she had Excess Pre-Tax Contributions.

-24-

--------------------------------------------------------------------------------




3.11.2    The Excess Pre-Tax Contributions to be distributed to a Participant
will be adjusted for income or losses through the close of the Plan Year for
which they were made, with such income or losses determined in a
nondiscriminatory manner (within the meaning of Code Section 401(a)(4))
consistent with the valuation of Participant Accounts under Section 10.4.
Notwithstanding the preceding to the contrary, effective January 1, 2006, the
Excess Pre-Tax Contributions to be distributed to a Participant will be adjusted
for income or losses up to the date of the distribution of such Excess Pre-Tax
Contributions; however, such income or losses may be determined on a date that
is not more than 7 days before such distribution. Notwithstanding the preceding
to the contrary, effective for Plan Years beginning on or after January 1, 2008,
the Plan Administrator shall not calculate and distribute allocable income or
losses on Excess Pre-Tax Contributions for the period after the close of the
Plan Year in which the Excess Pre-Tax Contributions occurred, prior to the date
of distribution.
3.11.3    If a Participant has Excess Pre-Tax Contributions, but only when
taking into account his or her pre-tax contributions under another plan, in
order to receive a distribution of Excess Pre-Tax Contributions, he or she must
make a written claim to the Administrator no later than the March 15 following
the taxable year of the Participant for which the contributions were made. The
claim must specify the amount of the Participant’s Excess Pre-Tax Contributions
for the preceding taxable year and be accompanied by the Participant’s written
statement that if those amounts are not distributed, the Participant’s Pre-Tax
Contributions, when added to amounts deferred under other plans or arrangements
described in Code Sections 401(k), 402(h)(1)(B) (a simplified employee pension),
403(b) (an annuity plan) or 408(p)(2)(A)(i) (a simple retirement plan) will
exceed the limit imposed on the Participant by Code Section 402(g) for the year
in which the deferral occurred.
3.11.4    Excess Pre-Tax Contributions distributed prior to the first April 15
following the close of the Participant’s taxable year will not be treated as
Annual Additions under Section 3.7 for the preceding Limitation Year.
3.11.5    Any Pre-Tax Contributions that are properly distributed under Section
3.8 as excess Annual Additions are disregarded in determining if there are any
Excess Pre-Tax Contributions.
3.12
Actual Deferral Percentage Test

3.12.1    The Average Actual Deferral Percentage for Eligible Participants who
are Highly Compensated Employees for the Plan Year may not exceed the greater
of:
(a)
the Average Actual Deferral Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year multiplied by 1.25; and

(b)
the lesser of:

(i)
the Average Actual Deferral Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year multiplied by two and


-25-

--------------------------------------------------------------------------------






(ii)
the Average Actual Deferral Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year plus two percentage points.

3.12.2    The provisions of Code Section 401(k)(3) are incorporated by
reference.
3.12.3    If this Plan satisfies the requirements of Code Sections 401(a)(4),
401(k), and 410(b) only if aggregated with one or more other plans, or if one or
more other plans satisfy the requirements of those Code sections only if
aggregated with this Plan, then this Section 3.13 is applied by determining the
Actual Deferral Percentages of Eligible Participants as if all the plans were a
single plan.
3.12.4    The Administrator also may treat one or more plans as a single plan
with the Plan whether or not the aggregated plans must be aggregated to satisfy
Code Sections 401(a)(4) and 410(b). However, those plans must then be treated as
one plan under Code Sections 401(a)(4), 401(k), and 410(b). Plans may be
aggregated under this Section 3.13.4 only if they have the same plan year.
3.12.5    Pre -Tax Contributions may be considered made for a Plan Year if made
no later than the end of the 12-month period beginning on the day after the
close of the Plan Year.
3.12.6    The determination and treatment of the Pre-Tax Contributions and
Actual Deferral Percentage of any Participant must satisfy all requirements
prescribed by the Secretary of the Treasury, including, without limitation,
record retention requirements.
3.12.7    The Administrator will limit the election and allocation of Pre-Tax
Contributions in order to avoid the creation of Excess Contributions. If and to
the extent necessary or desirable, the Administrator will recharacterize Excess
Contributions as After-Tax Contributions, or will distribute Excess
Contributions. Recharacterized Excess Contributions will be treated as required
in Treasury Regulations Section 1.401(k)-1(f)(3). The Administrator will
recharacterize Excess Contributions within two and one-half months after the
close of the Plan Year in which they arose. A distribution of Excess
Contributions will normally be made within the same time frame. At all events, a
corrective distribution of Excess Contributions must be made no later than 12
months after the end of the Plan Year in which they arose, and will include
income allocable to the excess Contributions for the Plan Year in which they
arose; provided, effective January 1, 2006, such Excess Contributions shall be
adjusted for income or losses up to the date of the distribution of such Excess
Contributions; however, such income or losses may be determined on a date that
is not more than 7 days before such distribution. Notwithstanding the preceding
to the contrary, effective for Plan Years beginning on or after January 1, 2008,
the Plan Administrator shall not calculate and distribute allocable income or
losses on Excess Contributions for the period after the close of the Plan Year
in which the Excess Contributions occurred, prior to the date of distribution.
The method used to determine the income allocable to Excess Contributions that
are distributed will not violate Code Section 401(a)(4), and will be applied
consistently for all Participants and all corrective distributions for any Plan
Year. Any distribution to a Participant of less than the entire amount of his or
her Excess Contributions will be treated as a pro rata distribution of Excess
Contributions and income. The Administrator may combine the correction methods
described in this Section 3.12.7. The amount of Excess

-26-

--------------------------------------------------------------------------------




Contributions to be recharacterized or distributed to a Participant under this
Section 3.13.7 will be reduced by any Excess Pre-Tax Contributions previously
distributed to the Participant for his or her taxable year ending with or within
the Plan Year. Similarly, the amount of Excess Pre-Tax Contributions to be
distributed for a Participant’s taxable year will be reduced by the amount of
any Excess Contributions previously distributed or recharacterized as to that
Participant for the Plan Year beginning with or within the Participant’s taxable
year.
3.12.8    Effective January 1, 2006, for purposes of this Section 3.12, if a
Highly Compensated Employee is a Participant under two or more cash or deferred
arrangements, all such cash or deferred arrangements shall be treated as one
cash or deferred arrangement for the purpose of determining the Average Actual
Deferral Percentage with respect to such Highly Compensated Employee. However,
if the cash or deferred arrangements have different Plan Years, then all Pre-Tax
Contributions made during the Plan Year being tested under all such cash or
deferred arrangements shall be aggregated, without regard to the plan years of
the other plans. Notwithstanding the foregoing, plans that are not permitted to
be aggregated under Treas. Reg. section 1. 401(k) – 1(b)(4) are not required to
be aggregated for purposes of this Section 3.12.8.
3.12.9    Notwithstanding the foregoing paragraphs of Section 3.12, effective
for Plan Years beginning on or after January 1, 2010, the test provided in Code
Section 401(k)(3) shall be met if the Plan meets the Safe Harbor Notice
requirement set forth in Section 3.4B and the following Contribution
Requirement. The Contribution Requirement is met if the Company is required to
make the Company Safe Harbor Nonelective Contributions set forth in Section 3.4A
on behalf of each Matched Participant and the restrictions set forth in Section
3.4.4 are satisfied.
3.12.10    Notwithstanding any Plan provisions to the contrary, effective for
Plan Years beginning on or after January 1, 2010, with respect to any Plan Year
for which the Plan is a Safe Harbor 401(k) Plan, when performing the Actual
Deferral Percentage Test, the current year testing method shall be used and any
changes from current year to prior year testing shall be made pursuant to
Internal Revenue Service Notice 98-1, the provisions of which are incorporated
herein by reference.
3.13
Actual Contribution Percentage Test

3.13.1    The Average Actual Contribution Percentage for Eligible Participants
who are Highly Compensated Employees for the Plan Year may not exceed the
greater of:
(a)
the Average Actual Contribution Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year multiplied by 1.25; and

(b)
the lesser of:

(i)
the Average Actual Contribution Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year multiplied by two; and

(ii)
the Average Actual Contribution Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year plus two percentage points.


-27-

--------------------------------------------------------------------------------






3.13.2    The provisions of Code Section 401(m)(2) are incorporated by
reference.
3.13.3    If this Plan satisfies the requirements of Code Section 401(a)(4),
401(k) and 410(b) only if aggregated with one or more other plans, or if one or
more other plans satisfy the requirements of those Code sections only if
aggregated with this Plan, then this Section 3.14 is applied by determining the
Actual Contribution Percentage of Eligible Participants as if all the plans were
a single plan.
3.13.4    The Administrator also may treat one or more plans as a single plan
with the Plan, whether or not the aggregated plans must be aggregated to satisfy
Code Sections 401(a)(4) and 410(b). However, those plans must then be treated as
one plan under Code Sections 401(a)(4), 401(m) and 410(b). Plans may be
aggregated under this Section 3.14.4 only if they have the same plan year.
3.13.5    An After-Tax Contribution is considered made for a Plan Year if it is
deducted from the Participant’s Compensation during the Plan Year and
transmitted to the Trustee within a reasonable period after that. A Company
Contribution is considered made for a Plan Year if it is allocated to a Matched
Participant’s Account as of a date within the Plan Year, is actually paid to the
Trust no later than 12 months after the Plan Year, and is made on account of the
Matched Participant’s Basic Contributions for the Plan Year. A Pre-Tax
Contribution may be considered made under this Section 3.14 for a Plan Year if
it is recharacterized for purposes of Section 3.13, and if it is includible in
the gross income of the Participant as of a date during that Plan Year. A
recharacterized Pre-Tax Contribution is includible in a Participant’s gross
income as of the date it would have been paid to the Participant, had the
Participant not elected to defer it into the Plan.
3.13.6    The determination and treatment of After-Tax and Company Contributions
and the Actual Contribution Percentage of any Participant must satisfy all
requirements prescribed by the Secretary of Treasury, including, without
limitation, record retention requirements.
3.13.7    The Administrator will limit the making of After-Tax Contributions in
order to avoid the creation of Excess Aggregate Contributions. If and to the
extent necessary or desirable, the Administrator will forfeit any Excess
Aggregate Contributions that were Company Contributions and that were not
vested, and will distribute to the Participant who made them any Excess
Aggregate Contributions that were After-Tax Contributions, and will distribute
to the Matched Participant to whom they were allocated any Excess Aggregate
Contributions that were Company Contributions and were vested. A distribution of
Excess Aggregate Contributions will normally be made within two and one-half
months after the close of the Plan Year in which they arose. At all events, a
corrective distribution of Excess Aggregate Contributions must be made no later
than 12 months after the end of the Plan Year in which they arose, and will be
adjusted for income allocable to the Excess Aggregate Contributions for the Plan
Year in which they arose; provided, effective January 1, 2006, such Excess
Aggregate Contributions shall be adjusted for income or losses up to the date of
the distribution of such Excess Aggregate Contributions; however, such income or
losses may be determined on a date that is not more than 7 days before such
distribution. Notwithstanding the preceding to the contrary, effective for Plan
Years beginning on or after January 1, 2008, the Plan Administrator shall not
calculate and distribute allocable income or losses on Excess Aggregate
Contributions for the period after the close of the Plan Year in which the
Excess Aggregate Contributions occurred, prior to the date of distribution.

-28-

--------------------------------------------------------------------------------




The method used to determine the income allocable to any Excess Aggregate
Contributions that are distributed will not violate Code Section 401(a)(4), and
will be applied consistently for all Participants and all corrective
distributions for any Plan Year. Any distribution to a Participant of less than
the entire amount of his or her Excess Aggregate Contributions will be treated
as a pro rata distribution of Excess Aggregate Contributions and income. The
Administrator may combine the correction methods described in this Section
3.14.7.
3.13.8    Effective January 1, 2006, for purposes of this Section 3.13, if a
Highly Compensated Employee is a Participant under two or more cash or deferred
arrangements, all such cash or deferred arrangements shall be treated as one
cash or deferred arrangement for the purpose of determining the Average Actual
Contribution Percentage with respect to such Highly Compensated Employee.
However, if the cash or deferred arrangements have different Plan Years, then
all After-Tax Contributions and Company Contributions made during the Plan Year
being tested under all such cash or deferred arrangements shall be aggregated,
without regard to the plan years of the other plans.
3.13.9    Notwithstanding the foregoing paragraphs of Section 3.13, effective
for Plan Years beginning on or after January 1, 2010, the test provided in Code
Section 401(m)(2) shall be met if the Plan meets the Safe Harbor Notice
requirement set forth in Section 3.4B, the Contribution Requirements described
in Section 3.12.9, above, and the following Special Limitation on Matching
Contributions. The Special Limitation on Matching Contributions is met if (i)
Company Contributions described in Section 3.4 on behalf of any Employee may not
be made with respect to an Employee’s Pre-Tax and After-Tax Contributions
(described in Sections 3.1 and 3.2, respectively) in excess of six percent (6%)
of the Employee’s Compensation, (ii) the rate of Company Contributions does not
increase as the rate of an Employee’s Pre-Tax and After-Tax Contributions
increases, and (iii) the Company Contributions with respect to any Highly
Compensated Employee at any rate of Employee Pre-Tax and After-Tax Contributions
is not greater than that with respect to a Nonhighly Compensated Employee.
3.13.10    Notwithstanding any Plan provisions to the contrary, effective for
Plan Years beginning on or after January 1, 2010, with respect to any Plan Year
for which the Plan is a Safe Harbor 401(k) Plan, when performing the Actual
Contribution Percentage Test, the current year testing method shall be used and
any changes from current year to prior year testing shall be made pursuant to
Internal Revenue Service Notice 98-1, the provisions of which are incorporated
herein by reference.
ARTICLE IV    

Vesting
4.1
Vesting in After-Tax, Company Safe Harbor Matching, Pre-Tax, Rollover and Roth
Elective Contributions Accounts

A Participant is always 100% vested in the balance of his or her After-Tax
Contribution Account, Company Safe Harbor Matching Contribution Account, Pre-Tax
Contribution Account, Rollover Contribution Account, and Roth Elective
Contribution Account.

-29-

--------------------------------------------------------------------------------




4.2
Vesting in Company Contribution, Company Nonelective Contribution and Contingent
Accounts

4.2.1    A Participant becomes vested in any balance of his or her Company
Contribution Account and Contingent Account according to the following Schedule:
Years of Service
Percent 
Fewer than 2
0%
2 but fewer than 3
20%
3 but fewer than 4
40%
4 but fewer than 5
60%
5 or more
100%

Notwithstanding the preceding to the contrary, an individual who is both a
Participant and an Employee on December 31, 2009, shall be 100% vested in the
balance of his or her Company Contribution Account.
A Participant becomes vested in any balance of his or her Company Nonelective
Contribution Account according to the following schedule:
Years of Service
Percent 
Fewer than 3
0%
3 or more
100%
 
 

4.2.2    Notwithstanding the foregoing, a Participant will become 100% vested in
the balance of his or her Company Contribution Account, Company Nonelective
Contribution Account and Contingent Account if:
(a)
Solely with respect to the Participant's Company Contribution Account and
Contingent Account, he or she reaches age 55 while employed by the Company or
one of its Affiliates;

(b)
he or she separates from service due to Disability;

(c)
he or she dies while employed by the Company or one of its Affiliates;

(d)
he or she ceases to be an Employee because of the permanent shutdown of a single
site of employment or of one or more facilities or operating unites within a
single site of employment; or

(e)
he or she is employed by the Company or one of its Affiliates involved in a
transaction and the Committee, in its discretion, fully vests the Participant in
connection with the transaction.

4.2.3    If a Participant is hired by the Company or one of its Affiliates as a
result of an acquisition, the Committee (or its delegate) may, in its
discretion, give the Participant and all other Participants hired under the same
circumstances as a result of the same acquisition credit for service with a
prior employer for purposes of vesting.

-30-

--------------------------------------------------------------------------------




4.2.4    A Participant who immediately prior to closing of the Company’s
acquisition of Direct Drive Systems, Inc. on October 30, 2009, was an employee
of Direct Drive Systems, Inc. shall at all times be fully vested in the
Participant’s Company Contribution Account.
4.2.5    A Participant whose accounts were transferred from the Technisys, Inc.
Retirement Plan into the Plan, effective as of midnight December 31, 2010, shall
at all times be fully vested in all of the participant’s Accounts under the
Plan.
4.2.6    A Participant whose matching contribution account was transferred from
the Schilling Robotics 401(k) Plan into the Plan, effective as of midnight
December 31, 2012, and who is an Employee as of the effective time of such
transfer shall at all times be fully vested in the Participant’s Company
Contribution Account under the Plan.
4.2.7    A Participant whose matching contribution account was transferred from
the Control Systems International, Inc. Salary Investment and Profit Sharing
Plan into the Plan, effective as of midnight December 31, 2012, and who is an
Employee as of the effective time of such transfer shall at all times be fully
vested in the Participant’s Company Contribution Account under the Plan.
4.3
Forfeitures

4.3.1    A Participant forfeits the non-vested portion of his or her Company
Contribution, Company Nonelective Contribution and Contingent Accounts on the
earlier of: (a) the date as of which he or she receives a distribution of his or
her entire Company Contribution, Company Nonelective Contribution and Contingent
Accounts and (b) the date his or her Period of Separation equals five years. The
nonvested amount so forfeited is a Forfeiture. If the Participant incurs a
Forfeiture under clause (a) above and his or her Period of Separation is shorter
than five years, the Forfeiture is restored, and the Period of Separation counts
towards the Participant’s Years of Service, along with service before and after
the Period of Separation, in determining the Participant’s Years of Service for
purposes of Section 4.2. If the Period of Separation is five years or longer,
the Forfeiture will not be restored, but the Period of Separation counts towards
the Participant’s Years of Service, along with service before and after the
Period of Separation, in determining the Participant’s Years of Service for
purposes of Section 4.2. If a Participant begins a Period of Separation by way
of a maternity or paternity leave, this Section 4.3.1 will be read by
substituting the number ‘six’ for the number ‘five’ wherever the latter number
appears. A ‘maternity or paternity leave’ is an absence from work because of the
Participant’s pregnancy, the birth of a child to or placement of a child for
adoption with the Participant, or the need to care for the Participant’s child
immediately following its birth to or placement with the Participant.
4.3.2    Amounts that become Forfeitures during a month will be used to restore
Forfeitures to rehired Participants as provided in Section 4.3.1. Any remaining
Forfeitures during a month will be used to pay the administrative expenses of
the Plan in the following order: Trustee’s fees, communications to Participants,
nondiscrimination testing, qualified domestic relations order administration,
enrollment fees, required minimum distribution fees, auditors’ fees, consulting
and legal fees and other similar administrative expenses. Any remaining
Forfeitures during a month will be used to reduce the Company’s obligation to
make Company Contributions or Company

-31-

--------------------------------------------------------------------------------




Nonelective Contributions in that month or succeeding months. Any remaining
Forfeitures during a month will be used to pay fees associated with Participant
communications to Participants involved in an acquisition or divestiture and
Participant Account adjustments, as determined by the Committee or its delegate.
While awaiting allocation, until such time as the Company applies Forfeitures to
the purposes described above, they will be invested in a default fund selected
by the Company.
ARTICLE V    

Timing of Distributions to Participants
5.1
Separation from Service

Upon his or her separation from service with the Company and all Affiliates for
any reason, a Participant will be entitled to receive the vested portion of his
or her Account Balance, determined in accordance with the provisions of Article
IV and the valuation rules established for each Investment Fund. The date as of
which the Participant’s Account Balance is determined will be the Valuation Date
preceding the date of distribution.
5.2
Start of Benefit Payments

5.2.1    Except as provided in Sections 5.2.2 and 5.2.3, unless a Participant
otherwise elects, payment of benefits will begin no later than the 60th day
after the close of the Plan Year in which the latest of the following events
occurs:
(a)
the Participant’s 65th birthday;

(b)
the 10th anniversary of the year in which the Participant commenced
participation; and

(c)
the Participant’s separation from service.

If the amount of benefits payable to or in respect of a Participant cannot be
determined by the benefit commencement date described in the preceding sentence,
or if the Administrator cannot locate the Participant (or, if the Participant
has died, his or her Beneficiary) after making a reasonable effort to do so,
benefit payments will begin no later than 60 days after the amount of the
Participant’s benefits can first be determined or the Participant (or his or her
Beneficiary) is located, in the amount necessary to bring the payments up to
date, as if they had begun on the benefit commencement date described in the
preceding sentence.
5.2.2    The Participant’s Account Balance will be distributed as soon as
practicable after the Participant elects a distribution following the
Participant’s separation from service. Effective prior to January 1, 2005, upon
separation of service, a Participant may elect to defer distribution of the
Participant’s Account Balance until a date that is no later than the
Participant’s Required Beginning Date only if such Account Balance exceeds
$5,000. Effective January 1, 2005, the Participant may elect to defer
distribution of his or her Account Balance until a date no later than his or her
Required Beginning Date. A Participant will be deemed to have elected to defer
payment of benefits from the Plan until the date the Participant requests a
distribution from the Plan in a

-32-

--------------------------------------------------------------------------------




manner consistent with the uniform and nondiscriminatory rules established by
the Administrator.
5.2.3    Notwithstanding any other provision of this Plan, a Participant must
begin to receive his or her benefit no later than his or her Required Beginning
Date. The amount to be distributed each year will be the minimum amount required
to satisfy Code Section 401(a)(9) and the regulations promulgated thereunder,
determined with no recalculation of life expectancy. The Required Beginning Date
of a Participant is April 1 of the calendar year following the later of the
calendar year in which the Participant reaches age 70½ or, retires.
Notwithstanding any other provision of this Section 5.2.3, if a Participant is a
five percent owner (as defined in Code Section 416) for the Plan Year ending in
the calendar year in which he or she reaches age 70½, his or her Required
Beginning Date is April 1 of the following calendar year.
5.2.4    Notwithstanding any other provision of this Plan, all Plan
distributions will comply with Code Section 401(a)(9), including Department of
Treasury Regulation Section 1.401(a)(9)-2 through 1.401(a)(9)-9, as promulgated
under Final and Temporary Regulations published in the Federal Register on April
17, 2002 (the ‘401(a)(9) Regulations’), with respect to minimum distributions
under Code Section 401(a)(9). In addition, the benefit payments distributed to
any Participant will satisfy the incidental death benefit provisions under Code
Section 401(a)(9)(G) and Department of Treasury Regulation Section
1.401(a)(9)-5(d), as promulgated in the 401(a)(9) Regulations.
5.2.5    If the Participant dies after beginning distribution of his or her
Account Balance, the remainder of the Account Balance will be payable in
accordance with Section 7.1. Notwithstanding the foregoing, the Participant’s
Account Balance must continue to be distributed at least as rapidly as under the
method of distribution in effect before the Participant died.
5.2.6    If the Participant dies before beginning distribution of his or her
Account Balance, the Participant’s Account Balance will be distributed as
provided under Section 7.1, but distribution must be completed within five years
after the Participant dies. Notwithstanding the foregoing, the Participant’s
Beneficiary may receive the Account Balance over his or her life or over a
period not extending beyond his or her life expectancy, so long as distribution
begins within one year after the Participant dies, or, if the Beneficiary is the
Participant’s Surviving Spouse, by the date the Participant would have reached
age 70-½. Furthermore, if the Participant’s Surviving Spouse is the Beneficiary
and dies before distribution begins, the next Beneficiary to take may receive
benefits over his or her life or a period not exceeding his or her life
expectancy, so long as distribution begins by the date the Surviving Spouse
would have reached age 70-½.
5.2.7    2009 Required Minimum Distributions. Notwithstanding Section 5.2 of the
Plan, Article V-A of the Plan or any other provisions of the Plan, a Participant
or Beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of Section 401(a)(9)(H) of the Code
(“2009 RMDs”), and who would have satisfied that requirement by receiving
distributions that are (1) equal to the 2009 RMDs or (2) one or more payments in
a series of substantially equal distributions (that include the 2009 RMDs) made
at least annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life

-33-

--------------------------------------------------------------------------------




expectancy) of the Participant and the Participant’s Beneficiary, or for a
period of at least 10 years (“Extended 2009 RMDs”), will not receive those
distributions for 2009 unless the Participant or Beneficiary chooses to receive
such distributions. Participants and Beneficiaries described in the preceding
sentence will be given the opportunity to elect to receive the distributions
described in the preceding sentence and shall make such distribution election on
a form designated by the Administrator. In addition, notwithstanding any Plan
provision to the contrary, and solely for purposes of applying the direct
rollover provisions of the Plan, 2009 RMDs and Extended 2009 RMDs will be
treated as eligible rollover distributions in 2009.
5.3
Distribution of Amounts held in a Participant's Company Safe Harbor Matching
Contribution Account, Pre-Tax Contribution Account and Roth Elective
Contribution Account.

Notwithstanding any Plan provisions to the contrary, amounts held in a
Participant's Company Safe Harbor Matching Contribution Account, Pre-Tax
Contribution Account and Roth Elective Contribution Account are not
distributable earlier than upon:
(a)
the Participant's severance from employment. Notwithstanding anything herein to
the contrary, a severance from employment shall not occur when an individual
changes status from an Eligible Employee to a Leased Employee;

(b)
the Participant's death;

(c)
the Participant's Disability;

(d)
the Participant's attainment of age 59-1/2;

(e)
with respect to a Participant's Pre-Tax Contribution Account or Roth Elective
Contribution Account only, the proven financial hardship of the Participant as
described in Section 6.6.3; or

(f)
the termination of the Plan without the "employer" maintaining an "alternative
defined contribution plan" at any time during the period beginning on the date
of plan termination and ending 12 months after all assets have been distributed
from the Plan. Such a distribution must be made in a "lump sum." For purposes of
this Section, the terms "employer," "alternative defined contribution plan," and
"lump sum" are as defined under Treasury Regulation Section 1.401(k)-1(d)(4).

ARTICLE V-A
Required Minimum Distributions For Calendar Years
Beginning On Or After January 1, 2003
5-A.1
General Rules.

5-A.1.1. Effective Date. The provisions of this Article 5-A will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar

-34-

--------------------------------------------------------------------------------




year, as well as required minimum distributions for the 2002 calendar year that
are made on or after January 1, 2002.
5-A.1.2. Coordination With Minimum Distribution Requirements Previously in
Effect. Required minimum distributions for 2002 under this Article 5-A will be
determined as follows. If the total amount of 2002 required minimum
distributions under the Plan made to the distributee prior to the effective date
of this Article 5-A, equals or exceeds the required minimum distributions
determined under this Article 5-A, then no additional distributions will be
required to be made for 2002 on or after such date to the distributee. If the
total amount of 2002 required minimum distributions under the Plan made to the
distributee prior to the effective date of this Article 5-A is less than the
amount determined under this Article 5-A, then required minimum distributions
for 2002 on or after such date will be determined so that the total amount of
required minimum distributions for 2002 made to the distributee will be the
amount determined under this Article 5-A.
5-A.1.3. Precedence. The requirements of this Article 5-A will take precedence
over any inconsistent provisions of the Plan.
5-A.1.4. Requirements of Treasury Regulations Incorporated. All distributions
required under this Article 5-A will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9) of the Code.
5-A.1.5. TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions
of this Article 5-A, other than Section 5-A.1.4, distributions may be made under
a designation made before January 1, 1984, in accordance with Section 242(b)(2)
of the Tax Equity and Fiscal Responsibility Act (“TEFRA”) and the provisions of
the Plan that relate to Section 242(b)(2) of TEFRA.
Section 5-A.2
Time and Manner of Distribution.

5-A.2.1. Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.
5-A.2.2. Death of Participant Before Distribution Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:
(g)
If the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary, then distributions to the Surviving Spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later.

(h)
If the Participant’s Surviving Spouse is not the Participant’s sole designated
Beneficiary, then distributions to the designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died.


-35-

--------------------------------------------------------------------------------






(i)
If there is no designated Beneficiary as of September 30 of the year following
the year of the Participant’s death, the Participant’s entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.

(j)
If the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary and the Surviving Spouse dies after the Participant but before
distributions to the Surviving Spouse begin, this Section 5-A.2.2, other than
section 5-A.2.2(a), will apply as if the Surviving Spouse were the Participant.

For purposes of this Section 5-A.2.2 and Section 5-A.4, unless Section
5-A.2.2(d) applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If Section 5-A.2.2(d) applies, distributions are
considered to begin on the date distributions are required to begin to the
Surviving Spouse under Section 5-A.2.2(a). If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s Required Beginning Date (or to the Participant’s
Surviving Spouse before the date distributions are required to begin to the
Surviving Spouse under Section 5-A.2.2(a)), the date distributions are
considered to begin is the date distributions actually commence.
5-A.2.3. Forms of Distribution. Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning Date, as of the first distribution calendar
year distributions will be made in accordance with Sections 5-A.3 and 5-A.4. If
the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Section 401(a)(9) of the Code of the Treasury
regulations.
Section 5-A.3
Required Minimum Distributions During Participant’s Lifetime.

5-A.3.1. Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:
(k)
the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

(l)
if the Participant’s sole designated Beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.4019a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

5-A.3.2. Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 5-A.3 beginning

-36-

--------------------------------------------------------------------------------




with the first distribution calendar year and up to and including the
distribution calendar year that includes the Participant’s date of death.
Section 5-A.4
Required Minimum Distributions After Participant’s Death.

5-A.4.1. Death On or After Date Distributions Begin.
(m)
Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

(1)
The Participant’s remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

(2)
If the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the Surviving Spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the Surviving Spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the Surviving Spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

(3)
If the Participant’s Surviving Spouse is not the Participant’s sole designated
Beneficiary, the designated Beneficiary’s remaining life expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reducing by one for each subsequent year.

(n)
No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

5-A.4.2. Death Before Date Distributions Begin.
(o)
Participant Survived by Designated Beneficiary. If the Participant dies before
the date distributions begin and there is a designated Beneficiary, the minimum
amount that will be distributed for each distribution calendar year after the
year of the Participant’s death is the quotient obtained by dividing the
Participant’s account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in Section 5-A.4.1.


-37-

--------------------------------------------------------------------------------




(p)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

(q)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant’s Surviving Spouse is the Participant’s sole designated Beneficiary,
and the Surviving Spouse dies before distributions are required to begin to the
Surviving Spouse under Section 5-A.2.2.(a), this Section 5-A.4.2 will apply as
if the Surviving Spouse were the Participant.

Section 5-A.5
Definitions.

5-A.5.1. Designated Beneficiary. The individual who is designated as the
Beneficiary under the Plan and is the designated Beneficiary under Section
401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.
5-A.5.2. Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 5-A.2.2. The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.
5-A.5.3. Life Expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.
5-A.5.4. Participant’s Account Balance. The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of the dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.
5-A.5.5. Required Beginning Date. The date specified in Section 5.2.3 of the
Plan.

-38-

--------------------------------------------------------------------------------






ARTICLE VI    

Benefits, In-Service Withdrawals and Loans.
6.1
Cashout of Small Amounts

Effective prior to January 1, 2005, and notwithstanding any other Plan
provision, if a Participant's Account Balance is not larger than $5,000 the
Account Balance will be paid in one lump sum to the Participant as soon as
practicable after the Participant’s separation from service, without his or her
consent or the consent of his or her spouse. Effective January 1, 2005, this
Section 6.1 shall be of no further force and effect.
6.2
Medium of Distribution

A Participant’s Account Balance will be distributed by check to the Participant
or Beneficiary entitled to it (or to his or her designated agent).
Alternatively, as to any amount invested in the Company Stock Fund and the FMC
Stock Fund at the time of distribution, the Participant or, where applicable,
his or her Beneficiary, may request a certificate representing the whole shares
of Company Stock and/or FMC Stock held for him or her, and a check representing
any fractional share. The Administrator will establish uniform and
nondiscriminatory rules governing the timing, content and manner of elections
under this Section 6.2.
6.3
Forms of Benefit

6.3.1    A Participant or Beneficiary may elect to have his or her Account
Balance distributed in any of the forms described below.
(a)
Lump Sum: This form of benefit pays the entire Account Balance in one payment.

(b)
Installments for a Fixed Period: The Participant or Beneficiary may elect to
receive annual, quarterly or monthly installments over a fixed period of 20
years or less.

(c)
Installments over Life Expectancy: The Participant or Beneficiary may elect to
receive annual, quarterly or monthly installments over his or her life
expectancy or over the joint life expectancy of the Participant and his or her
Beneficiary.

6.3.2    If the Participant chooses to receive installments, the size of each
installment will be calculated by dividing the Account Balance determined as of
the date described in Section 5.1 by the total number of installments remaining
to be paid.
6.3.3    The Administrator will establish uniform and nondiscriminatory rules
governing the timing, content and manner of elections under this Section 6.3.
6.3.4    No installment election under this Plan will permit payments to be made
over a period longer than the Participant’s life expectancy or the joint life
expectancy of the Participant and his or her Beneficiary. A Participant may not
elect any stream of installments providing payments

-39-

--------------------------------------------------------------------------------




to a Beneficiary who is other than his or her spouse, unless the amount
distributed each year equals or exceeds the quotient obtained by dividing the
Participant’s Account Balance by the divisor determined under Department of
Treasury Regulation Section 1.401(a)(9)-2. Further, the amount of the periodic
payment made to a Beneficiary cannot under any circumstances be larger than the
amount of the periodic payment made to the Participant.
6.3.5    Notwithstanding the preceding to the contrary, with respect to a
Participant whose plan accounts were transferred from the Control Systems
International, Inc. Salary Investment and Profit Sharing Plan into the Plan,
effective as of midnight December 31, 2012, such Participant or Beneficiary of
such Participant, as applicable, may elect to have his or her Account Balance
distributed in any of the following additional forms: (1) subject to the
requirements of Section 6.3.4, installment payments, where the Participant or
Beneficiary elects a specific and uniform amount of each installment payment and
(2) a partial lump sum distribution, provided the amount of such partial lump
sum distribution is at least $1,000.
6.4
Change in Form, Timing or Medium of Benefit Payment

Any former Employee or former employee of FMC who is a Participant and who has
chosen to defer payment of his or her Account Balance may request a change in
the form, timing or medium in which his or her Account Balance will be paid, so
long as the revised election conforms to Section 6.3. Once benefit payments have
begun, no Participant may change the form, timing or medium of payment of his or
her Account Balance.
6.5
Direct Rollover of Eligible Rollover Distributions

6.5.1    Notwithstanding any provision of the Plan, a Distributee may elect, at
the time and in the manner prescribed below, to have any portion of an Eligible
Rollover Distribution paid in a Direct Rollover to an Eligible Retirement Plan
specified by the Distributee.
6.5.2    At least 30, but no more than 90, days before the Annuity Starting
Date, the Administrator will furnish the Participant with a notice containing
information regarding his or her right to take distribution directly or to elect
a Direct Rollover, and some of the federal tax consequences of the alternative
types of distribution. The notice must meet the requirements of Code Section
402(f). The Administrator will give the Participant an election period of at
least 30 days to decide whether to elect a Direct Rollover. Notwithstanding the
foregoing, the election period may end immediately after the Participant makes
an affirmative election as to whether to receive the distribution directly or in
the form of a Direct Rollover, so long as the Participant is properly informed
of his or her right to a full 30-day election period, and waives the remainder
of the election period.
6.5.3    Effective January 1, 2007, and notwithstanding any provision herein to
the contrary, with respect to any portion of a distribution from the Plan of a
deceased Employee, an individual who is the designated Beneficiary (as defined
by Code Section 401(a)(9)(E)) of the Employee and who is not the Surviving
Spouse of the Employee shall be permitted to make a direct trustee-to-trustee
transfer of the distribution to an individual retirement plan described in Code
Section 402(c)(8)(B)(i) or (ii) established for the purposes of receiving the
distribution on behalf of such designated Beneficiary. In such event, the
transfer shall be treated as an Eligible Rollover

-40-

--------------------------------------------------------------------------------




Distribution, the individual retirement plan shall be treated as an inherited
individual retirement account or individual retirement annuity (within the
meaning of Code Section 408(d)(3)(C)) and Code Section 401(a)(9)(B) (other than
clause (iv) thereof) shall apply to such individual retirement plan.
6.5.4    Effective June 1, 2010, a portion of a distribution shall not fail to
be an Eligible Rollover Distribution merely because the portion consists of Roth
Elective Contributions which are not included in gross income. However, such
portion may be transferred only to another Roth elective deferral account under
an applicable retirement plan described in Section 402A(e)(1) of the Code or to
a Roth IRA described in Section 408A of the Code, and only to the extent the
rollover is permitted under Section 402(c) of the Code. In addition, if any
portion of an Eligible Rollover Distribution is attributable to payments or
distributions from a designated Roth account described in Section 402A of the
Code, an “eligible retirement plan” with respect to such portion shall include
only another designated Roth account and a Roth IRA.
6.6
In-service and Hardship Withdrawals

6.6.1    An active Participant who has reached age 59½ may elect to withdraw all
or any part of his or her Account. The Administrator will establish uniform and
nondiscriminatory procedures for requesting, granting and processing in-service
withdrawals under this Section 6.6.1, which may include telephonic or electronic
procedures, as and to the extent permitted by applicable law or regulation.
6.6.2    An active Participant who has not reached age 59½ may make a withdrawal
of the following portions of the Participant’s Account Balance in the order
listed below:
(a)
all or part of the After-Tax Contributions he or she made to the FMC Plans after
March 31, 1986 and before January 1, 1987;

(b)
all earnings or appreciation attributable to After-Tax Contributions he or she
made to the FMC Plans after March 31, 1986 and before January 1, 1987;

(c)
all or part of the After-Tax Contributions he or she made to the FMC Plans or to
the Plan after December 31, 1986;

(d)
all or part of his or her After-Tax Contributions made to the FMC Plans before
April 1, 1982, or, if less, the amount in the Participant’s After-Tax
Contribution Account allocable to those contributions;

(e)
any amount remaining in the Participant’s After-Tax Contribution Account that is
allocable to After-Tax Contributions made to the FMC Plans before April 1982;

(f)
all earnings or appreciation attributable to the After-Tax Contributions he or
she made to the FMC Plans or to the Plan after December 31, 1986;

(g)
all the vested value of his or her Contingent Account; and


-41-

--------------------------------------------------------------------------------






(h)
all of the current value of vested Company Contributions made prior to June 1,
2010, Company Nonelective Contributions made prior to June 1, 2010, and FMC
contributions made as to After-Tax Contributions he or she made to the Plan or
FMC Plans after December 31, 1986 and prior to June 1, 2010.

The Administrator will establish uniform and nondiscriminatory procedures for
requesting, granting and processing in-service withdrawals under this Section
6.6.2, which may include electronic or telephonic procedures, as and to the
extent permitted by applicable law or regulation.
6.6.3    An active Participant may make a hardship withdrawal from his or her
Pre-Tax Contribution Account or Roth Elective Contribution Account, as elected
by the Participant, if he or she demonstrates to the Administrator that the
withdrawal is necessary to satisfy the Participant’s immediate and heavy
financial need. A hardship withdrawal cannot exceed 100% of the combined total
amount of such Participant’s Pre-Tax Contribution Account and Roth Elective
Contribution Account (excluding adjustment for any income credited to such
Participant’s Pre-Tax Contribution Account and Roth Elective Contribution
Account) at the date of the withdrawal. In addition, the minimum hardship
withdrawal permitted is $500, or, if less, the combined total amount of a
Participant’s Pre-Tax Contribution Account and Roth Elective Contribution
Account (excluding adjustment for any income credited to such Participant’s
Pre-Tax Contribution Account and Roth Elective Contribution Account) at the date
of withdrawal.
(a)
A distribution is on account of an immediate and heavy financial need if it is
for:

(1)
Expenses for (or necessary to obtain) medical care that would be deductible
under Code Section 213(d) (determined without regard to whether the expenses
exceed 7.5% of adjusted gross income);

(2)
Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

(3)
Payment of tuition, related educational fees and room and board expenses for up
to the next 12 months of post-secondary education for the Participant, the
Participant’s spouse, children or dependents (as defined in Code Section 152,
determined without regard to Code Sections 152(b)(1), 152(b)(2) and
152(d)(1)(B));

(4)
Payments necessary to prevent the Participant’s eviction from his or her
principal residence, or foreclosure on the mortgage on the Participant’s
principal residence;

(5)
Payments for funeral (and effective January 1, 2006, burial) expenses for the
Participant’s deceased parent, spouse, children or dependents (as defined in
Code Section 152, determined without regard to Code Section 152(d)(1)(B));

(6)
Legal expenses incurred by the Participant in obtaining a divorce;

(7)
Effective January 1, 2006, expenses for the repair of damage to the
Participant’s principal residence that would qualify for the casualty loss
deduction under Code


-42-

--------------------------------------------------------------------------------




Section 165 (determined without regard to whether the loss exceeds 10% of
adjusted gross income);
(8)
Expenses incurred by the Participant in remedying an uninsured property loss;

(9)
Expenses incurred by the Participant in adopting or attempting to adopt a child;

(10)
Emergency expenses of the Participant in personal bankruptcy; or

(11)
Other expenses deemed by the Administrator to constitute an immediate and heavy
financial need and formally adopted under the rules of the Administrator as
eligible for a hardship withdrawal.

(b)
In the event that the Administrator determines that a Participant has an
immediate and heavy financial need in accordance with Section 6.6.3(a), a
hardship withdrawal may be made from the Plan only if the amount of such
distribution is considered as necessary to satisfy such immediate and heavy
financial need of the Participant pursuant to the following standards:

(1)
The distribution is not in excess of the amount of the immediate and heavy
financial need (including amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution), and

(2)
The Participant makes a representation (made in writing or such other form as
may be prescribed the Commissioner of the Internal Revenue Service), unless the
Employer has actual knowledge to the contrary, that such immediate and heavy
financial need cannot reasonably be relieved (i) through reimbursement or
compensation by insurance or otherwise; (ii) by liquidation of the Participant’s
assets, (iii) by cessation of Pre-Tax Contributions under the Plan; (iv) by
other currently available distributions (including distribution of ESOP
dividends under Code Section 404(k)) and nontaxable (at the time of the loan)
loans, under plans maintained by the Participating Employer or any other
employer; or (v) by borrowing from commercial sources on reasonably commercial
terms in an amount sufficient to satisfy the need.

6.6.4    The Administrator will establish uniform and nondiscriminatory
procedures for requesting, granting and processing hardship withdrawals.
6.7
Loans

6.7.1    An active Participant may submit an application to the Administrator to
borrow from his or her Account (on such uniform and nondiscriminatory terms and
conditions as the Administrator shall prescribe) an amount, when added to the
amount of any then outstanding loan, does not exceed the lesser of:
(a)
$50,000, reduced by the excess (if any) of the Participant’s highest outstanding
Plan loan balance during the one-year period ending on the day before the loan
is made


-43-

--------------------------------------------------------------------------------




over the Participant’s outstanding Plan loan balance on the day the loan is
made; and
(b)
50% of the Participant’s Account as of the Valuation Date coincident with or
immediately preceding the date the Administrator receives the application.

In calculating the Participant’s loan limit, all loans from qualified plans of
the Company and all Affiliates will be aggregated.
6.7.2    Each loan granted under the Plan will meet the following requirements:
(a)
it must be evidenced by a negotiable promissory note;

(b)
the rate of interest payable on the unpaid balance of the loan will be
reasonable;

(c)
the amount of the loan must be at least $1,000;

(d)
the loan, by its terms, must require repayment within five years;

(e)
the loan will be secured by the Participant’s interest in the Account Balance of
his or her Account, but not to exceed 50% of such Account; and

(f)
the loan must be repaid through payroll deduction, or, if the loan has been
outstanding for at least three months, the Participant may make one payment by
check or money order of the full amount of principal and interest then
outstanding.

6.7.3    If a Participant is granted a loan, a “Loan Account” will be
established for the Participant. All Loan Accounts will be held by the Funding
Agent, as part of the Trust Fund. The loan amount will be transferred from a
Participant’s other Accounts according to uniform and nondiscriminatory ordering
rules adopted by the Administrator, and will be disbursed from the Loan Account.
Principal and interest payments of a loan will be credited initially to the Loan
Account of the Participant, and will be transferred as soon as reasonably
practicable thereafter to the other Accounts of the Participant according to
uniform and nondiscriminatory ordering rules adopted by the Administrator. All
fees and expenses incurred in connection with a loan obligation of a Participant
will be borne solely by the Participant’s Account.
6.7.4    Loan repayments will be made through payroll withholding during a
Participant’s employment. Each Participant who requests a loan consents to such
payroll withholding for repayment of the loan. Upon termination of employment, a
Participant may elect to continue to repay the loan under such uniform and
nondiscriminatory rules as the Administrator has established. The Administrator
will cease payroll reduction for loan repayments as soon as reasonably
practicable after receipt of a court order to do so in the event of a
Participant’s bankruptcy, and the loan will immediately be deemed to be in
default. Any fees and expenses incurred in connection with a loan and loss
caused by nonpayment or other default on a loan obligations will be borne solely
by the Loan Account of the Participant. A default will constitute a taxable
event to the Participant, necessitating certain reporting obligations on the
Administrator’s part, and the note evidencing a loan in default will be executed
upon and processed in accordance with the uniform and

-44-

--------------------------------------------------------------------------------




nondiscriminatory rules adopted by the Administrator. A Participant’s loan
repayments will, at his or her request, be suspended during the time he or she
is absent as a result of qualifying military service (as determined under
USERRA), as permitted under Code Section 414(u)(4).
6.7.5    A Participant may not have more than two loans outstanding at any given
time.
6.7.6    Upon termination of employment, a Participant who has an outstanding
loan under the Plan must repay his or her loan in a lump sum or the loan will be
in default. Notwithstanding the above, the Committee (or its delegate) may, in
its sole discretion, allow terminated Participants to continue to repay loans
under such uniform and nondiscriminatory rules as the Committee (or its
delegate) determines.
6.7.7    Loans are not permitted to be made from a Participant’s Roth Elective
Contribution Account.
ARTICLE VII    

Death Benefit
7.1
Payment of Account Balance

7.1.1    Subject to the provisions of Section 5.2, if a Participant dies before
payment of his or her Account Balance has begun, his or her Account Balance will
be paid to the Participant’s Beneficiary in the form of benefit chosen by the
Beneficiary under Sections 6.2 and 6.3. The Beneficiary of a Participant who is
married on the date of his or her death will be the Participant’s Surviving
Spouse, unless the Participant has designated another Beneficiary and the
Surviving Spouse consented to the designation, both as provided in Section 7.3.
7.2
Failure to Name a Beneficiary

If a Participant fails to name a Beneficiary and dies before payment of his or
her Account Balance begins, or if no designated Beneficiary survives the
Participant, the Administrator will pay any amounts due after the Participant’s
death to the Participant’s surviving spouse or, if there is no surviving spouse,
to the Participant’s surviving children, in equal shares. If the Participant
leaves behind no surviving spouse or children, the Administrator will pay any
amounts then due to the Participant’s estate.
7.3
Waiver of Spousal Beneficiary Rights

7.3.1    A Participant may designate someone other than his or her Surviving
Spouse as his or her primary Beneficiary only if the designation or election
meets the requirements of this Section 7.3 outlined below.
7.3.2    The Administrator will provide each Participant with a written
explanation of:
(a)
the right of the Participant to name someone other than his or her Surviving
Spouse as a Beneficiary;


-45-

--------------------------------------------------------------------------------






(b)
the right of the Participant’s spouse to be named as the primary Beneficiary for
all of the Participant’s Account Balance and the effect of waiving that right;
and

(c)
the Participant’s right to revoke a previous designation of someone other than
the Surviving Spouse as a Beneficiary, and the effect of such a revocation.

7.3.3    A designation of someone other than the Surviving Spouse as a primary
Beneficiary will be effective only if it is made in writing and consented to by
the Participant’s spouse, with the spouse’s consent witnessed by a notary public
or the Administrator. Any subsequent change of Beneficiary to an individual who
is not the Participant’s Surviving Spouse must also be in writing and consented
to by the Participant’s spouse, with the spouse’s consent witnessed by a notary
public or the Administrator. Spousal consent is not necessary if the Participant
establishes to the satisfaction of a Plan representative that the Participant
does not have a spouse, or that the Participant’s spouse cannot be located.
Spousal consent is also unnecessary if the Participant produces a court order to
the effect that the Participant is legally separated from his or her spouse or
has been abandoned by the spouse, within the meaning of the law of the
Participant’s state of residence, unless a qualified domestic relations order
requires otherwise. If the Participant’s spouse is legally incompetent to give
consent, the spouse’s legal guardian may give the spouse’s consent, even if the
legal guardian is the Participant. A spouse’s consent will be valid only as to
that spouse, and an election deemed effective without the spouse’s consent will
be valid only as to the spouse designated as to that election. A Participant may
revoke a prior designation of someone other than the Surviving Spouse as a
primary Beneficiary without the consent of his or her spouse, and may revoke
such a designation an unlimited number of times.
7.3.4    A Participant’s former spouse will be treated as the spouse or
Surviving Spouse only to the extent provided under a qualified domestic
relations order as described in Code Section 414(p).
ARTICLE VIII    

Special Forms of Benefit and Death Benefit Terms for Certain Participants Prior
to 2002
8.1
Applicability

For periods prior to January 1, 2002, the provisions of this Article VIII apply,
instead of Sections 6.3, 6.4, 7.1, 7.2 and 7.3, to the entire Account Balance of
each Participant who was: (a) a participant in the FMC Corporation Savings and
Investment 401(k) Plan for Bargaining Unit Employees (“FMC Unmatched Plan”)
immediately before his or her collective bargaining unit became covered under
the FMC Corporation Savings and Investment (“FMC Matched Plan”) Plan, and whose
account balance in the FMC Unmatched Plan was transferred to the FMC Matched
Plan; or (b) transferred to FMC as part of its acquisition from Stein, Inc. or
Frigoscandia Equipment Holding AB. Sections 6.1, 6.2, 6.5, 6.6 and 6.7 continue
to apply to the Account Balances of Participants described in the preceding
sentence, but this Article VIII does not apply to any other Participant.

-46-

--------------------------------------------------------------------------------






8.2
Forms of Benefit for Certain Transferred Participants

8.2.1    The normal form of benefit for a Participant to whom this Article VIII
applies is the 50% Joint and Survivor-Ten Year Certain Annuity with the
Participant’s spouse as the Beneficiary, if the Participant is married on the
Annuity Starting Date. If the Participant is not married on the Annuity Starting
Date, the normal form of benefit is the Life and Ten Year Certain Annuity. If
the Participant fails to make an election under Section 8.4, his or her Account
Balance will be paid in the normal form of benefit. A Participant covered by
this Article VIII who is married on the Annuity Starting Date may elect a
benefit other than the normal form of benefit only if his or her spouse consents
to the election within the time frame and in the manner required by Section 8.4.
8.2.2    Subject to Sections 8.2.1 and 8.4, and except as otherwise provided
herein, a Participant covered by this Article VIII may elect to have his or her
benefit under this Plan paid in the form of a lump sum distribution or a fixed
dollar annuity purchased on his or her behalf. A Plan annuity is a fixed dollar
annuity if it provides a stream of monthly payments that do not vary in amount.
8.2.3    If a Participant to whom this Article VIII applies elects to have a
fixed dollar annuity purchased on his or her behalf, he or she may select any of
forms of annuity described in this Section 8.2.3.
(a)
Life and Ten Year Certain Annuity: This form of annuity pays the Participant a
fixed amount each month beginning with the month in which the Annuity Starting
Date occurs and ending when the Participant dies. If the Participant dies before
120 monthly payments have been made, payments will continue to the Participant’s
Beneficiary until 120 monthly payments have been made to the Participant and
Beneficiary under the annuity.

(b)
Joint and Survivor-Ten Year Certain Annuity: This form of annuity pays the
Participant a fixed amount each month beginning with the month in which the
Annuity Starting Date occurs and ending when the Participant dies. If the
Participant’s Beneficiary survives the Participant, payments will continue to
the Participant’s primary Beneficiary until the Beneficiary dies. If the
Participant and Beneficiary both die before 120 monthly payments have been made
to the Participant and Beneficiary under the annuity, payments will continue to
the Participant’s contingent Beneficiary until 120 monthly payments in all have
been made under the annuity. The monthly payment payable to the primary or
contingent Beneficiary before 120 payments have been made under the annuity
equals the monthly payment made during the Participant’s lifetime. The monthly
payment payable to the primary Beneficiary after 120 payments have been made
under the annuity equals 100% or 50% of the monthly payment made during the
Participant’s lifetime, as specified in the Participant’s election. Both the
primary and contingent Beneficiaries must be named at the time this annuity is
elected.

(c)
Period Certain Annuity: This form of annuity pays the Participant a fixed amount
each month beginning with the month in which the Annuity Starting Date occurs


-47-

--------------------------------------------------------------------------------




and ending when the specified number of monthly payments have been made to the
Participant and, if he or she dies before receiving the specified number of
payments, to the Participant’s Beneficiary. The Participant may specify 60, 120
or 180 monthly payments. The Participant specifies the number of monthly
payments and names his or her Beneficiary at the time he or she elects the
annuity.
(d)
Other: This form of payment includes any other alternative form of distribution,
including installment distributions, provided for by the Funding Agent.
Notwithstanding the foregoing, a Participant may not elect any form of
distribution providing only for the payment of interest or income earned on his
or her Accounts.

8.2.4    An annuity under this Plan must provide that payments will be made over
a period no longer than the life of the Participant, the lives of the
Participant and his or her Beneficiary, the Participant’s life expectancy or the
life expectancy of the Participant and his or her Beneficiary. A Participant to
whom this Article VIII applies may not elect any form of annuity providing
monthly payments to a Beneficiary who is other than his or her spouse, unless
the amount distributed each year equals or exceeds the quotient obtained by
dividing the Participant’s Account Balances by the divisor determined under
Department of Treasury Regulation Section 1.401(a)(9)-2. Further, the amount of
the monthly payment made to a Beneficiary cannot under any circumstances be
larger than the amount of the monthly payment made to the Participant.
8.3
Change in Form, Timing or Medium of Benefit Payment for Certain Transferred
Participants

Any former Employee or former employee of FMC who is a Participant to whom this
Article VIII applies and who has chosen to defer payment of his or her Account
Balance may request a change in the form, timing or medium in which his or her
Account Balances will be paid, so long as the revised election conforms to
Sections 8.2 through 8.4. Once payments have begun, no Participant may change
the form, timing or medium of payment of his or her Account Balance.
8.4
Waiver of Normal Form of Benefit for Certain Transferred Participants

8.4.1    The Account Balance of a Participant to whom this Article VIII applies
will be distributed in the normal form of benefit, regardless of what form of
benefit the Participant chooses, unless the Participant makes an effective
waiver under this Section 8.4 and, if the Participant is married on the Annuity
Starting Date, unless the Participant’s spouse consents to the Participant’s
choice of another form of benefit in the manner described in this Section 8.4.
No sooner than 30, and no more than 90, days before the Annuity Starting Date,
the Administrator will provide the Participant with a written explanation of:
(a)
the terms and conditions of the normal form of benefit;

(b)
the Participant’s right to waive the normal form of benefit and the effect of
waiving the normal form of benefit;


-48-

--------------------------------------------------------------------------------






(c)
the right of the Participant’s spouse to consent or withhold his or her consent
to the Participant’s choice of another form of benefit; and

(d)
the Participant’s right to revoke a waiver of the normal form of benefit, and
the effect of revoking the waiver.

A Participant may revoke his or her waiver of the normal form of benefit at any
time before the payment begins, without his or her spouse’s consent. For
purposes of the previous sentence, if the Participant’s Account Balance is to be
paid in the form of an annuity, payment will be deemed to begin when the annuity
has been purchased.
8.4.2    A Participant’s waiver of the normal form of benefit will be effective
only if:
(a)
the Participant’s spouse consents in writing to the waiver;

(b)
the waiver includes an election of a form of benefit that cannot be changed
without the spouse’s consent, or the spouse’s consent specifically permits the
Participant to make other elections of forms of benefit;

(c)
the spouse’s consent acknowledges the effect of the waiver; and

(d)
the spouse’s consent is witnessed by a notary public or the Administrator.

Spousal consent to the Participant’s waiver of the normal form of benefit is not
necessary if the Participant establishes to the satisfaction of a Plan
representative that the Participant does not have a spouse, or that the
Participant’s spouse cannot be located. Spousal consent is also unnecessary if
the Participant produces a court order to the effect that the Participant is
legally separated from his or her spouse or has been abandoned by the spouse,
within the meaning of the law of the Participant’s state of residence, unless a
qualified domestic relations order requires otherwise. If the Participant’s
spouse is legally incompetent to give consent, the spouse’s legal guardian may
give the spouse’s consent, even if the legal guardian is the Participant. A
spouse’s consent will be valid only as to that spouse, and an election deemed
effective without the spouse’s consent will be valid only as to the spouse
designated as to that election.
8.4.3    Notwithstanding the foregoing, the first payment of the Participant’s
Account Balance may be made as early as seven days after the Participant makes
an affirmative election to receive his or her Account Balance in a particular
form of payment, even if that means the Participant has fewer than 30 days to
decide on a form of payment, if the Annuity Starting Date is after the date of
the Participant’s affirmative election and, if the Participant is married on the
Annuity Starting Date, the Participant’s spouse consents to the form of payment
in the manner required by Section 8.4.2.
8.4.4    If the Administrator believes that any spouse might, under the law of
any jurisdiction, have any interest in any benefit that might become payable to
a Participant, the Administrator may, as a condition precedent to the
Participant’s making any distribution or withdrawal election, require a written
release or releases, or other documents that it believes are necessary,
desirable, or appropriate to prevent or avoid any conflict or multiplicity of
claims regarding payment of any Plan benefits.

-49-

--------------------------------------------------------------------------------




8.5
Payment of Account Balances of Certain Transferred Participants Who Die Before
Payment Begins

8.5.1    If a Participant to whom this Article VIII applies dies before payment
of his or her Account Balance has begun, 50% of the Participant’s Account
Balance will be paid to his or her Surviving Spouse in the form of a life
annuity, and the remainder will be paid to his or her Surviving Spouse in the
form of a lump sum within 90 days after the Administrator receives notice of the
Participant’s death. If the Participant has no Surviving Spouse, the
Participant’s Account Balance will be paid to his or her Beneficiary in the form
of a lump sum within 90 days after the Administrator receives notice of the
Participant’s death.
8.5.2    The Participant may choose a form of benefit other than the life
annuity for the 50% of his or her Account Balance that will be paid to the
Surviving Spouse, so long as the Participant’s election meets the requirements
of Section 8.7 and his or her Spouse consents in the time and manner required by
Section 8.7. The Participant may also designate a Beneficiary other than his or
her Surviving Spouse as the primary Beneficiary to receive some or all of his or
her Account Balance, so long as the Surviving Spouse consents to the designation
in the time and manner required by Section 8.7.
8.5.3    Unless the Participant has chosen a form of benefit for his or her
Beneficiary or Surviving Spouse, the Beneficiary or Surviving Spouse may choose
to have any amounts payable to him or her paid in any of the forms of benefit
described under Section 8.2 other than the Joint and Survivor-Ten Year Certain
Annuity. Payments to a Surviving Spouse must begin no later than the April 1
following the year in which the Participant would have reached age 70½, and
payments to a Beneficiary who is not the Surviving Spouse must begin no later
than one year after the Participant’s death. Amounts payable to a Beneficiary or
Surviving Spouse must be made within five years after the Participant’s death,
or over a period not exceeding the life or life expectancy of the Surviving
Spouse. A Participant’s Surviving Spouse who chooses to waive his or her right
to receive 50% of the Participant’s Account Balances in the form of a life
annuity must waive the right in the time and manner described in Section 8.7.
8.5.4    Notwithstanding Section 8.5.3 above, if at the time the Participant
dies his or her Account Balance does not exceed $5,000 the Account will be
distributed in the form of a single sum payment. In addition. if more than one
Beneficiary is concurrently entitled to receive annuity payments, or if the
monthly annuity payment to any Beneficiary would be less than $50 (or another
amount established from time to time by the Administrator), the Administrator
may choose to pay the value of the annuity in a single sum, so long as the
single sum would not exceed the dollar limit of the previous sentence.
Participant may change the form, timing or medium of payment of his or her
Account Balance.
8.6
Failure to Name a Beneficiary for Certain Transferred Participants

If a Participant to whom this Article VIII applies fails to name a Beneficiary
and dies before payment of his or her Account Balance begins, or if no
designated Beneficiary survives the Participant, the Administrator will pay any
amounts due after the Participant’s death to the Participant’s Surviving Spouse
or, if there is no Surviving Spouse, to the Participant’s surviving

-50-

--------------------------------------------------------------------------------




children in equal shares. If the Participant leaves behind no Surviving Spouse
or surviving children, the Administrator will pay any amounts then due to the
Participant’s estate.
8.7
Waiver of Preretirement Survivor Annuity for Certain Transferred Participants

8.7.1    A Participant to whom this Article VIII applies may designate someone
other than his or her Surviving Spouse as a primary Beneficiary to receive any
portion of his or her Account Balance payable after his or her death, or the
Participant or his or her Surviving Spouse may choose a form of benefit other
than the life annuity for the 50% of the Account Balances that will
automatically be paid to the Surviving Spouse as a life annuity only if the
designation or election meets the requirements of this Section 8.7 outlined
below.
8.7.2    The Administrator will provide each Participant with a written
explanation of:
(a)
the 50% preretirement life annuity payable to the Participant’s Surviving
Spouse;

(b)
the Participant’s right to waive that annuity and the effect of such a waiver;

(c)
the right of the Participant’s spouse to the 50% preretirement life annuity and
the effect of waiving that right; and

(d)
the Participant’s right to revoke a previous waiver and the effect of such a
revocation;

(e)
the right of the Participant to name someone other than his or her Surviving
Spouse as a Beneficiary;

(f)
the right of the Participant’s spouse to be named as the primary Beneficiary for
all of the Participant’s Account Balance and the effect of waiving that right;
and

(g)
the Participant’s right to revoke a previous designation of someone other than
the Surviving Spouse as a Beneficiary, and the effect of such a revocation.

The Administrator will provide the above explanation to the Participant during
the period that begins on the first day of the Plan Year in which the
Participant reaches age 32 and ends on the last day of the Plan Year in which
the Participant reaches age 34. If a Participant first becomes a Participant
after the start of that period, the Administrator will provide the explanation
no later than the end of the second Plan Year after the Participant first
becomes a Participant.
8.7.3    A designation of someone other than the Surviving Spouse as a primary
Beneficiary, or the election of a form of benefit other than the 50%
preretirement life annuity will be effective only if it is made in writing and
consented to by the Participant’s spouse, with the spouse’s consent witnessed by
a notary public or the Administrator. Moreover, the election must be made during
the period that begins on the first day of the Plan Year in which the
Participant reaches age 35 (or, if earlier, the date the Participant separates
from service) and ends on the date of the Participant’s death. Any subsequent
change of Beneficiary to an individual who is not the Participant’s Surviving
Spouse must also be in writing and consented to by the Participant’s spouse,
with the spouse’s consent witnessed by a notary public or the Administrator.
Spousal consent is not necessary if the

-51-

--------------------------------------------------------------------------------




Participant establishes to the satisfaction of a Plan representative that the
Participant does not have a spouse, or that the Participant’s spouse cannot be
located. Spousal consent is also unnecessary if the Participant produces a court
order to the effect that the Participant is legally separated from his or her
spouse or has been abandoned by the spouse, within the meaning of the law of the
Participant’s state of residence, unless a qualified domestic relations order
requires otherwise. If the Participant’s spouse is legally incompetent to give
consent, the spouse’s legal guardian may give the spouse’s consent, even if the
legal guardian is the Participant. A spouse’s consent will be valid only as to
that spouse, and an election deemed effective without the spouse’s consent will
be valid only as to the spouse designated as to that election. A Participant may
revoke a prior waiver of the 50% preretirement life annuity or a prior
designation of someone other than the Surviving Spouse as a primary Beneficiary
without the consent of his or her spouse, and may revoke such a waiver or
designation an unlimited number of times.
8.7.4    A Participant’s former spouse will be treated as the spouse or
Surviving Spouse only to the extent provided under a qualified domestic
relations order as described in Code Section 414(p).
ARTICLE IX    

Fiduciaries
9.1
Named Fiduciaries

9.1.1    The Company is the Plan sponsor and a “named fiduciary,” as that term
is defined in ERISA Section 402(a)(2), with respect to control over and
management of the Plan’s assets only to the extent that it (a) appoints the
members of the Committee which administers the Plan at the Administrator’s
direction; (b) delegates its authorities and duties as “plan administrator” (as
defined under ERISA) to the Committee; and (c) continually monitors the
performance of the Committee.
9.1.2    The Company as Administrator, and the Committee, which administers the
Plan at the Administrator’s direction, are “named Fiduciaries” of the Plan, as
that term is defined in ERISA Section 402(a)(2), with authority to control and
manage the operation and administration of the Plan. The Administrator is also
the “administrator” and “plan administrator” of the Plan, as those terms are
defined in ERISA Section 3(16)(A) and Code Section 414(g), respectively.
9.1.3    The Trustee is a “named fiduciary” of the Plan, as that term is defined
in ERISA Section 402(a)(2), with authority to manage and control all Trust
assets, except to the extent that authority is allocated under the Plan and
Trust to the Administrator or is delegated to an Investment Manager, an
insurance company, or the Plan Participants at the direction of the
Administrator or the Committee.
9.1.4    The Company, Committee, Administrator and Trustee are the only named
fiduciaries of the Plan.

-52-

--------------------------------------------------------------------------------






9.2
Employment of Advisers

A named fiduciary, and any fiduciary appointed by a named fiduciary, may employ
one or more persons to render advice regarding any of the named fiduciary’s or
fiduciary’s responsibilities under the Plan.
9.3
Multiple Fiduciary Capacities

Any named fiduciary and any other fiduciary may serve in more than one fiduciary
capacity with respect to the Plan.
9.4
Payment of Expenses

All Plan expenses, including expenses of the Administrator, the Committee, the
Trustee, any Investment Manager and any insurance company, will be paid by the
Trust Fund, unless a Participating Employer elects to pay some or all of those
expenses. All or a portion of the recordkeeping costs or charges imposed or
incurred (if any) in maintaining the Plan will be charged on a per capita basis
to the Account of each Participant. In addition, all charges imposed or incurred
(if any) for an Investment Fund or a transfer between Investment Funds will be
charged to the Account of the Participant directing that investment. In
addition, all charges imposed or incurred for a Participant loan will be charged
to the Account of the Participant requesting the loan.
9.5
Indemnification

To the extent not prohibited by state or federal law, each Participating
Employer agrees to, and will indemnify and save harmless the Administrator, any
past, present, additional or replacement member of the Committee, and any other
Employee, officer or director of that Participating Employer, from all claims
for liability, loss, damage (including payment of expenses to defend against any
such claim) fees, fines, taxes, interest, penalties and expenses which result
from any exercise or failure to exercise any responsibilities with respect to
the Plan, other than willful misconduct or willful failure to act.
ARTICLE X    

Plan Administration
10.1
Powers, Duties and Responsibilities of the Administrator and the Committee

10.1.1    The Administrator and the Committee have full discretion and power to
construe the Plan and to determine all questions of fact or interpretation that
may arise under it. An interpretation of the Plan or determination of questions
of fact regarding the Plan by the Administrator or Committee will be
conclusively binding on all persons interested in the Plan.
10.1.2    The Administrator and the Committee have the power to promulgate such
rules and procedures, to maintain or cause to be maintained such records and to
issue such forms as they deem necessary or proper to administer the Plan.

-53-

--------------------------------------------------------------------------------




10.1.3    Subject to the terms of the Plan, the Administrator and/or the
Committee will determine the time and manner in which all elections authorized
by the Plan must be made or revoked.
10.1.4    The Administrator and the Committee have all the rights, powers,
duties and obligations granted or imposed upon them elsewhere in the Plan.
10.1.5    The Administrator and the Committee have the power to do all other
acts in the judgment of the Administrator or Committee necessary or desirable
for the proper and advantageous administration of the Plan.
10.1.6    The Administrator and the Committee will exercise all of their
responsibilities in a uniform and nondiscriminatory manner.
10.2
Investment Powers, Duties and Responsibilities of the Administrator and the
Committee

10.2.1    The Administrator and the Committee have the power to make and deal
with any investment of the Trust in any manner it deems advisable and which is
consistent with the Plan. Notwithstanding the foregoing, the power to make and
deal with Trust investments does not extend to any assets subject to the
direction and control of Plan Participants as described in Section 10.3.2.
10.2.2    The Administrator and/or the Committee will establish and carry out a
funding policy and method consistent with the objectives of the Plan and the
requirements of ERISA.
10.2.3    The Administrator and the Committee have the power to direct that
assets of the Trust be held in a trust or a master trust consisting of assets of
plans maintained by a Participating Employer that are qualified under Code
Section 401(a).
10.3
Investment of Accounts

10.3.1    The Administrator or, as delegated by the Administrator, the
Committee, may establish such different Investment Funds as it from time to time
determines to be necessary or advisable for the investment of Participants’
Accounts, including Investment Funds pursuant to which Accounts can be invested
in “qualifying employer securities,” as defined in Part 4 of Title I of ERISA.
Each Investment Fund will have the investment objective or objectives
established by the Administrator or Committee. Except to the extent investment
responsibility is expressly reserved in another person, the Administrator or the
Committee, in its sole discretion, will determine what percentage of the Plan
assets is to be invested in qualifying employer securities. The percentage
designated by the Administrator can exceed ten percent of the Plan’s assets, up
to a maximum of all of the Plan’s assets.
10.3.2    Except as provided in Section 10.3.3, the Administrator or, as
delegated by the Administrator, the Committee may in its sole discretion permit
Participants to determine the portion of their Accounts that will be invested in
each Investment Fund. The frequency with which a Participant may change his or
her investment election concerning future Pre-Tax Contributions or his or her
existing Account will be governed by uniform and nondiscriminatory rules
established

-54-

--------------------------------------------------------------------------------




by the Administrator or the Committee. To the extent permitted under ERISA, the
Plan is intended to comply with and be governed by Section 404(c) of ERISA.
10.3.3    Diversification of Employer Securities. Effective for Plan Years
beginning on or after January 1, 2007, if any portion of a Participant’s Account
is invested in publicly-traded Company securities, the Participant may elect to
direct the Plan to divest such portion of his or her account of any such
securities, and to reinvest an equivalent amount in other investment options
which satisfy the requirements of this Section 10.3.3.
Other investment options for purposes of this Section 10.3.3 must include no
less than three (3) investment options, other than Company securities, to which
the Participant may redirect contributions invested in Company securities. Each
such option must be diversified and have materially different risk and return
characteristics. The Plan must permit divestment and reinvestment opportunities
at least quarterly. Except as provided in applicable Treasury regulations, the
Plan may not impose restrictions or conditions on the investment of Company
securities which the Plan does not impose on the investment of other Plan
assets, other than restrictions or conditions imposed by applicable securities
laws or IRS guidance.
10.4
Valuation of Accounts

A Participant’s Accounts will be revalued at fair market value on each Valuation
Date. On each Valuation Date, the earnings and losses of the Trust will be
allocated to each Participant’s Account in the ratio that his or her total
Account Balance bears to all Account Balances. Notwithstanding the foregoing, if
the Administrator or Committee establishes Investment Funds pursuant to Section
10.3, the earnings and losses of the particular Investment Funds will be
allocated in the ratio that the portion of each Participant’s Account Balance
invested in a particular Investment Fund bears to the total amount invested in
that fund. If and to the extent the rules of any Investment Fund require a
different method of valuation, those rules will be followed.
10.5
The Insurance Company

The Administrator or the Committee may appoint one or more insurance companies
as Funding Agents, and may purchase insurance contracts, annuity contracts or
policies from one or more insurance companies with Plan assets. Neither the
Administrator nor the Committee, nor any other Plan fiduciary will be liable for
any act or omission of an insurance company with respect to any duties delegated
to any insurance company.
10.6
Compensation

Each person providing services to the Plan will be paid such reasonable
compensation as is from time to time agreed upon between the Company and that
service provider, and will have his, her or its expenses reimbursed.
Notwithstanding the foregoing, no person who is an Employee will be paid any
compensation for his or her services to the Plan.

-55-

--------------------------------------------------------------------------------






10.7
Delegation of Responsibility

The Administrator and the Committee may designate by written instrument one or
more actuaries, accountants or consultants as fiduciaries to carry out, where
appropriate, their administrative responsibilities, including their fiduciary
duties. The Committee may from time to time allocate or delegate to any
subcommittee, member of the Committee and others, not necessarily employees of
the Company, any of its duties relative to compliance with ERISA, administration
of the Plan and other related matters, including those involving the exercise of
discretion. The Company’s duties and responsibilities under the Plan will be
carried out by its directors, officers and employees, acting on behalf of and in
the name of the Company in their capacities as directors, officers and
employees, and not as individual fiduciaries. No director, officer or employee
of the Company will be a fiduciary with respect to the Plan unless he or she is
specifically so designated and expressly accepts such designation.
10.8
Committee Members

The Committee will consist of at least three people, who need not be directors,
and will be appointed by the Chief Executive Officer of the Company. Any
Committee member may resign and the Chief Executive Officer may remove any
Committee member, with or without cause, at any time. A majority of the members
of the Committee will constitute a quorum for the transaction of business, and
the act of a majority of the Committee members at a meeting at which a quorum is
present will be an act of the Committee. The Committee can act by written
consent signed by all of its members. Any member of the Committee who is an
Employee cannot receive compensation for his or her services for the Committee.
No Committee member will be entitled to act on or decide any matter relating
solely to his or her status as a Participant.
ARTICLE XI    

Appointment of Trustee
The Committee or its authorized delegate will appoint the Trustee and either may
remove it. The Trustee accepts its appointment by executing the trust agreement.
A Trustee will be subject to direction by the Committee or its authorized
delegate or, to the extent specified by the Company, by an Investment Manager or
other Funding Agent, and will have the degree of discretion to manage and
control Plan assets specified in the trust agreement. Neither the Administrator
nor the Committee, nor any other Plan fiduciary will be liable for any act or
omission to act of a Trustee, as to duties delegated to the Trustee. Any Trustee
appointed under this Article XI will be an institution.
ARTICLE XII    

Plan Amendment or Termination
12.1
Plan Amendment or Termination

The Company may amend, modify or terminate this Plan at any time by resolution
of its Board or by resolution of or other action recorded in the minutes of the
Administrator or the Committee. Execution and delivery by the Chairman of the
Board, the President, any Vice President

-56-

--------------------------------------------------------------------------------




of the Company or the Committee of an amendment to the Plan is conclusive
evidence of the amendment, modification or termination.
12.2
Limitations on Plan Amendment

No Plan amendment can:
(a)
authorize any part of the Trust Fund to be used for, or diverted to, purposes
other than the exclusive benefit of Participants or their Beneficiaries;

(b)
decrease the accrued benefits of any Participant or his or her Beneficiary under
the Plan; or

(c)
except to the extent permitted by law, eliminate or reduce an early retirement
benefit or retirement-type subsidy (as defined in Code Section 411) or an
optional form of benefit with respect to service prior to the date the amendment
is adopted or effective, whichever is later.

12.3
Right to Terminate Plan or Discontinue Contributions

The Participating Employers intend and expect to continue this Plan in effect
and to make the contributions provided for in this Plan. However, the Company
reserves the right to terminate the Plan at any time in the manner set forth in
Section 12.1. In addition, each Participating Employer reserves the right to
completely discontinue contributions to the Plan for its Employees at any time.
Upon termination of the Plan, each affected Participant’s Account Balance will
be vested and nonforfeitable and the Trust will continue until the Trust Fund
has been distributed.
12.4
Bankruptcy

If the Company is ever judicially declared bankrupt or insolvent, and no
provisions to continue the Plan are made in the bankruptcy or insolvency
proceeding, the Plan will, to the extent permissible under federal bankruptcy
law, be completely terminated.
ARTICLE XIII    

Miscellaneous Provisions
13.1
Subsequent Changes

All benefits to which any Participant, Surviving Spouse or Beneficiary may be
entitled under this Plan will be determined under the Plan as in effect when the
Participant ceases to be an Eligible Employee, and will not be affected by any
subsequent change in the provisions of the Plan, unless either the Participant
again becomes an Eligible Employee or the subsequent change expressly applies to
the Participant.

-57-

--------------------------------------------------------------------------------






13.2
Merger or Transfer of Assets

13.2.1    Neither the merger or consolidation of a Participating Employer with
any other person, nor the transfer of the assets of a Participating Employer to
any other person, nor the merger of the Plan with any other plan will constitute
a termination of the Plan.
13.2.2    The Plan may not merge or consolidate with, or transfer any assets or
liabilities to, any other plan, unless each Participant would (if the Plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he or she would have been
entitled to receive immediately before the merger, consolidation or transfer (if
the Plan had then terminated).
13.3
Benefits Not Assignable

13.3.1    A Participant’s Account Balance may not be assigned or alienated
either voluntarily or involuntarily.
13.3.2    Notwithstanding the foregoing, a Participant may pledge his or her
Pre-Tax Account as security for a loan under Section 6.7. In addition, the
Administrator or Committee will comply with the terms of any qualified domestic
relations order, as defined in Code Section 414(p). Notwithstanding any other
provision of the Plan, the Funding Agent has all powers that would otherwise be
assigned to the Administrator, regarding the interpretation of and compliance
with qualified domestic relations orders, including the power make and enforce
rules regarding segregations of or holds on a Participant’s Account to comply
with a qualified domestic relations order, or when a domestic relations order is
reasonably expected, or is under examination of its status.
13.3.3    The prohibition of Section 13.3.1 will not apply to any offset of a
Participant’s Account Balance against an amount the Participant is ordered or
required to pay to the Plan under a judgment, order, decree or settlement
agreement that meets the requirements of this Section 13.3.3. The requirement to
pay must arise under a judgment of conviction for a crime involving the Plan,
under a civil judgment (including a consent order or decree) entered by a court
in an action brought in connection with a violation (or alleged violation) of
part 4 of subtitle B of title I of ERISA, or pursuant to a settlement agreement
between the Secretary of Labor and the Participant in connection with a
violation (or alleged violation) of that part 4. In addition, the judgment,
order, decree or settlement agreement must expressly provide for the offset of
all or part of the amount that must be paid to the Plan against the
Participant’s Account Balance.
13.4
Exclusive Benefit of Participants

Notwithstanding any other provision of the Plan, no part of the Trust Fund must
ever be used for, or diverted to, any purpose other than the exclusive providing
benefits to Participants and their Beneficiaries and defraying the reasonable
expenses of the Plan, except that, upon the direction of the Administrator:
(a)
any contribution made by a Participating Employer by a mistake of fact will be
returned within one year after payment of the contribution;


-58-

--------------------------------------------------------------------------------




(b)
any contribution made by a Participating Employer that was conditioned upon its
deductibility shall be returned to the extent disallowed as a deduction under
Code Section 404 within one year after the deduction is disallowed; and

(c)
any contribution that was initially conditioned on the Plan’s satisfying the
requirements of Code Section 401(a) will be returned to the Participating
Employer who made it, if the Plan is initially determined not to satisfy the
requirements of Code Section 401(a).

Any amount a Participating Employer seeks to recover under paragraph (a) or (b)
will be reduced by the amount of any losses attributable to it, but will not be
increased by the amount of any earnings attributable to it.
13.5
Benefits Payable to Minors, Incompetents and Others

If any benefit is payable to a minor, an incompetent, or a person otherwise
under a legal disability, or to a person the Administrator reasonably believes
to be physically or mentally incapable of handling and disposing of his or her
property, whether because of his or her advanced age, illness, or other physical
or mental impairment, the Administrator has the power to apply all or any part
of the benefit directly to the care, comfort, maintenance, support, education,
or use of the person, or to pay all or any part of the benefit to the person’s
parent, guardian, committee, conservator, or other legal representative,
wherever appointed, to the individual with whom the person is living or to any
other individual or entity having the care and control of the person. The Plan,
the Administrator and any other Plan fiduciary will have fully discharged their
responsibilities to the Participant, Surviving Spouse or Beneficiary entitled to
a payment by making payment under the preceding sentence.
13.6
Plan Not A Contract of Employment

The Plan is not a contract of Employment, and the terms of Employment of any
Employee will not be affected in any way by the Plan or any related instruments,
except as specifically provided in the Plan or related instruments.
13.7
Source of Benefits

Plan benefits will be paid or provided for solely from the Trust or applicable
insurance or annuity contracts, and the Participating Employers assume no
liability for Plan benefits.
13.8
Proof of Age and Marriage

Participants and Beneficiaries must furnish proof of age and marital status
satisfactory to the Administrator or Committee when and if the Administrator or
Committee reasonably requests it. The Administrator or Committee may delay the
payment of any benefits under the Plan until all pertinent information regarding
age and marital status has been presented to it, and then, if appropriate, make
payment retroactively.

-59-

--------------------------------------------------------------------------------






13.9
Controlling Law

The Plan is intended to qualify under Code Section 401(a) and to comply with
ERISA, and its terms will be interpreted accordingly. If any Plan provision is
subject to more than one construction, the ambiguity will be resolved in favor
of the interpretation or construction consistent with that intent. Similarly, if
there is a conflict between any Plan provisions, or between any Plan provision
and any Plan administrative form submitted to the Administrator, the Plan
provisions necessary to retain qualified status under Code Section 401(a) will
govern. Otherwise, to the extent not preempted by ERISA or as expressly provided
herein, the laws of the State of Delaware (other than its conflict of laws
provisions) will control the interpretation and performance of the Plan.
13.10
Income Tax Withholding

The Administrator or Committee may direct that any amounts necessary to comply
with applicable employment tax law be withheld from any payment due under this
Plan.
13.11
Claims Procedure

13.11.1    Any application for benefits under the Plan and all inquiries
concerning the Plan shall be submitted to the Company at such address as may be
announced to Participants from time to time. Applications for benefits shall be
in the form and manner prescribed by the Company and shall be signed by the
Participant or, in the case of a benefit payable after the death of the
Participant, by the Participant's Surviving Spouse or Beneficiary, as the case
may be.
13.11.2    The Plan Administrator shall give written or electronic notice of its
decision on any application to the applicant within 90 days of receipt of the
application. Electronic notification may be used, at the discretion of the Plan
Administrator (or Review Panel, as discussed below). If special circumstances
require a longer period of time, the Plan Administrator shall provide notice to
the applicant within the initial 90-day period, explaining the special
circumstances requiring the extension of time and the date by which the Plan
expects to render a benefit determination. A decision will be given as soon as
possible, but no later than 180 days after receipt of the application. In the
event any application for benefits is denied in whole or in part, the Plan
Administrator shall notify the applicant in writing or electronic notification
of the right to a review of the denial. Such notice shall set forth, in a manner
calculated to be understood by the applicant: the specific reasons for the
denial; the specific references to the Plan provisions on which the denial is
based; a description of any information or material necessary to perfect the
application and an explanation of why such material is necessary; and a
description of the Plan’s review procedures and the applicable time limits to
such procedures, including a statement of the participant’s right to bring a
civil action under ERISA Section 502(a) following a denial on review.
13.11.3    The Company shall appoint a "Review Panel," which shall consist of
three or more individuals who may (but need not) be employees of the Company.
The Review Panel shall be the named fiduciary that has the authority to act with
respect to any appeal from a denial of benefits under the Plan, and shall hold
meetings at least quarterly, as needed. The Review Panel shall have

-60-

--------------------------------------------------------------------------------




the authority to further delegate its responsibilities to two or more
individuals who may (but need not) be employees of the Company.
13.11.4    Any person (or his authorized representative) whose application for
benefits is denied in whole or in part may appeal the denial by submitting to
the Review Panel a request for a review of the application within 60 days after
receiving notice of the denial. The Review Panel shall give the applicant or
such representative the opportunity to submit written comments, documents, and
other information relating to the claim; and an opportunity to review, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other relevant information (other than legally privileged
documents) in preparing such request for review. The request for review shall be
in writing and addressed as follows: "Review Panel of the Employee Welfare
Benefits Plan Committee, 1803 Gears Road, Houston, Texas 77067-4097." The
request for review shall set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant deems
pertinent. The Review Panel may require the applicant to submit such additional
facts, documents, or other material as it may deem necessary or appropriate in
making its review. The Review Panel will consider all comments, documents, and
other information submitted by the applicant regardless of whether such
information was submitted or considered during the initial benefit
determination.
13.11.5    The Review Panel shall act upon each request for review within 60
days after receipt thereof. If special circumstances require a longer period of
time, the Review Panel shall so notify the applicant within the initial 60 days,
explaining the special circumstances requiring the extension of time and the
date by which the Review Panel expects to render a benefit determination. A
decision will be given as soon as possible, but no later than 120 days after
receipt of the request for review. The Review Panel shall give notice of its
decision to the Company and the applicant. In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the applicant,
the specific reasons for such denial and specific references to the Plan
provisions on which the decision is based. If such an extension of time for
review is required because of special circumstances, the Plan Administrator
shall provide the applicant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension. In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the applicant:
the specific reasons for such denial; the specific references to the Plan
provisions on which the decision is based; the applicant’s right, upon request
and free of charge, to receive reasonable access to, and copies of, all
documents and other relevant information (other than legally-privileged
documents and information); and a statement of the applicant’s right to bring a
civil action under ERISA Section 502(a).
13.11.6    The Review Panel shall establish such rules and procedures,
consistent with ERISA and the Plan, as it may deem necessary or appropriate in
carrying out its responsibilities under this Section 13.11.
13.11.7    To the extent an application for accelerated vesting as a result of a
Disability requires the Plan Administrator or the Review Panel, as applicable,
to make a determination of Disability under the terms of the Plan, such
determination shall be subject to all of the general rules described in this
Section 13.11, except as they are expressly modified by this Section 13.11.7.

-61-

--------------------------------------------------------------------------------




(a)
If the applicant’s claim is for benefits as a result of Disability, then the
initial decision on a claim for disability benefits will be made within 45 days
after the Plan receives the applicant’s claim, unless special circumstances
require additional time, in which case the Plan Administrator will notify the
applicant before the end of the initial 45-day period of an extension of up to
30 days. If necessary, the Plan Administrator may notify the applicant, prior to
the end of the initial 30-day extension period, of a second extension of up to
30 days. If an extension is due to the applicant’s failure to supply the
necessary information, the notice of extension will describe the additional
information and the applicant will have 45 days to provide the additional
information. Moreover, the period for making the determination will be delayed
from the date the notification of extension was sent out until the applicant
responds to the request for additional information. No additional extensions may
be made, except with the applicant’s voluntary consent. The contents of the
notice shall be the same as described in Section 13.11.2 above. If a benefit
claim as a result of Disability is denied in whole or in part, the applicant (or
his authorized representative) will receive written or electronic notification,
as described in Section 13.11.2.

(b)
If an internal rule, guideline, protocol or similar criterion is relied upon in
making the adverse determination, then the notice to the applicant of the
adverse decision will either set forth the internal rule, guideline, protocol or
similar criterion, or will state that such was relied upon and will be provided
free of charge to the applicant upon request (to the extent not
legally-privileged) and if the applicant’s claim was denied based on a medical
necessity or experimental treatment or similar exclusion or limit, then the
applicant will be provided a statement either explaining the decision or
indicating that an explanation will be provided to the applicant free of charge
upon request.

(c)
The Review Panel, as described above in Section 13.11.3 shall be the named
fiduciary that has the authority to act on with respect to any appeal from a
denial of benefits as a result of Disability under the Plan. Any applicant (or
his authorized representative) whose application for benefits as a result of
Disability is denied in whole or in part may appeal the denial by submitting to
the Review Panel a request for a review of the application within 180 days after
receiving notice of the denial. The request for review shall be in the form and
manner prescribed by the Review Panel and addressed as follows: "Review Panel of
the Employee Welfare Benefits Plan Committee, 1803 Gears Road, Houston, Texas
77067-4097." In the event of such an appeal for review, the provisions of
Section 13.11.4 regarding the applicant’s rights and responsibilities shall
apply. Upon request, the Review Panel will identify any medical or vocational
expert whose advice was obtained on behalf of the Review Panel in connection
with an adverse benefit determination, without regard to whether the advice was
relied upon in making the benefit determination. The entity or individual
appointed by the Review Panel to review the claim will consider the appeal de
novo, without any deference to the initial benefit denial. The review will not
include any person who participated in the initial benefit denial or who is the
subordinate of a person who participated in the initial benefit denial.


-62-

--------------------------------------------------------------------------------






(d)
If the initial disability benefit denial was based in whole or in part on a
medical judgment, then the Review Panel will consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment, and who was neither consulted in
connection with the initial benefit determination nor is the subordinate of any
person who was consulted in connection with that determination; and upon
notifying the applicant of an adverse determination on review, include in the
notice either an explanation of the clinical basis for the determination,
applying the terms of the Plan to the applicant’s medical circumstances, or a
statement that such explanation will be provided free of charge upon request.

(e)
A decision on review shall be made promptly, but not later than 45 days after
receipt of a request for review, unless special circumstances require an
extension of time for processing. If an extension is required, the applicant
will be notified before the end of the initial 45-day period that an extension
of time is required and the anticipated date that the review will be completed.
A decision will be given as soon as possible, but not later than 90 days after
receipt of a request for review. The Review Panel shall give notice of its
decision to the applicant; such notice shall comply with the requirements set
forth in Section 13.11.5. In addition, if the applicant’s claim was denied based
on a medical necessity or experimental treatment or similar exclusion, the
applicant will be provided a statement explaining the decision, or a statement
providing that such explanation will be furnished to the applicant free of
charge upon request. The notice shall also contain the following statement: “You
and your Plan may have other voluntary alternative dispute resolution options,
such as mediation. One way to find out what may be available is to contact your
local U.S. Department of Labor Office and your State insurance regulatory
agency.”

13.11.8    No legal or equitable action for benefits under the Plan shall be
brought unless and until the applicant (a) has submitted a written application
for benefits in accordance with Section 13.11.1 (or 13.11.7(a), as applicable),
(b) has been notified by the Plan Administrator that the application is denied,
(c) has filed a written request for a review of the application in accordance
with Section 13.11.4 (or 13.11.7(c), as applicable); and (d) has been notified
that the Review Panel has affirmed the denial of the application; provided that
legal action may be brought after the Review Panel has failed to take any action
on the claim within the time prescribed in Section 13.11.5 (or 13.11.7(e), as
applicable). A applicant may not bring an action for benefits in accordance with
this Section 13.11.8 later than 90 days after the Review Panel denies the
applicant's application for benefits.
13.12
Participation in the Plan by An Affiliate

13.12.1With the consent of the Board or an authorized delegate of the Board, any
Affiliate, by appropriate action of its board of directors, a general partner or
the sole proprietor, as

-63-

--------------------------------------------------------------------------------




the case may be, may adopt the Plan. Each Affiliate will determine the classes
of its Employees that will be Eligible Employees and the amount of its
contribution to the Plan on behalf of its Eligible Employees.
13.12.2With the consent of the Board or an authorized delegate of the Board, a
Participating Employer, by appropriate action, may terminate its participation
in the Plan.
13.12.3With the consent of the Board or an authorized delegate of the Board, a
Participating Employer, by appropriate action, may withdraw from the Plan and
the Trust. A Participating Employer’s withdrawal will be deemed to be an
adoption by that Participating Employer of a plan and trust identical to the
Plan and the Trust, except that all references to the Company will be deemed to
refer to that Participating Employer. At such time and in such manner as the
Administrator directs, the assets of the Trust allocable to Employees of the
Participating Employer will be transferred to the trust deemed adopted by the
Participating Employer.
13.12.4A Participating Employer will have no power with respect to the Plan
except as specifically provided herein.
13.13
Action by Participating Employers

Any action required to be taken by the Company pursuant to any Plan provisions
will be evidenced in the manner set forth in Section 12.1. Any action required
to be taken by a Participating Employer will be evidenced by a resolution of the
Participating Employer’s board of directors or an authorized delegate of that
board. Participating Employer action may also be evidenced by a written
instrument executed by any person or persons authorized to take the action by
the Participating Employer’s board of directors, any authorized delegate of that
board, or the stockholders. A copy of any written instrument evidencing the
action by the Company or Participating Employer must be delivered to the
secretary or assistant secretary of the Company or Participating Employer.
13.14
Dividends

Any dividends credited to a group annuity contract between the Participating
Employer and the Funding Agent will be used to provide additional benefits under
the Plan.
13.15
Direct Drive Systems Plan Merger

Effective May 28, 2010, the assets and liabilities attributable to employees of
Direct Drive Systems, Inc. under the Administaff 401(k) Plan (the “Administaff
Plan”) are hereby merged with and into the Plan. In accordance with Section
414(l) of the Code, the benefit each Participant would receive if the Plan were
terminated immediately after the merger is not less than the benefit such
Participant would have received if the Plan (or the Administaff Plan) had
terminated immediately before the merger. The merger and corresponding transfer
of assets and liabilities from the Administaff Plan to the Plan shall be
accomplished in a manner that complies with the Section 414(l) of the Code and
Treasury regulations promulgated thereunder, the protected benefit rules under
Section 411(d)(6) of Code and Treasury regulations promulgated thereunder and
all other applicable laws.

-64-

--------------------------------------------------------------------------------






13.16
Technisys Plan Merger

Effective as of midnight December 31, 2010, the assets and liabilities of the
Technisys, Inc. Retirement Plan (the “Technisys Plan”) are hereby merged with
and into the Plan. In accordance with Section 414(l) of the Code, the benefit
each Participant would receive if the Plan were terminated immediately after the
merger is not less than the benefit such Participant would have received if the
Plan (or the Technisys Plan) had terminated immediately before the merger. The
merger and corresponding transfer of assets and liabilities from the Technisys
Plan to the Plan shall be accomplished in a manner that complies with Section
414(l) of the Code and Treasury regulations promulgated thereunder, the
protected benefit rules under Section 411(d)(6) of Code and Treasury regulations
promulgated thereunder and all other applicable laws.
13.17
Schilling Plan Merger

Effective as of midnight December 31, 2012, the assets and liabilities of the
Schilling Robotics 401(k) Plan (the “Schilling Plan”) are hereby merged with and
into the Plan. In accordance with Section 414(l) of the Code, the benefit each
Participant would receive if the Plan were terminated immediately after the
merger is not less than the benefit such Participant would have received if the
Plan (or the Schilling Plan) had terminated immediately before the merger. The
merger and corresponding transfer of assets and liabilities from the Schilling
Plan to the Plan shall be accomplished in a manner that complies with Section
414(l) of the Code and Treasury regulations promulgated thereunder, the
protected benefit rules under Section 411(d)(6) of Code and Treasury regulations
promulgated thereunder and all other applicable laws.
13.18
Control Systems International Plan Merger

Effective as of midnight December 31, 2012, the assets and liabilities of the
Control Systems International, Inc. Salary Investment and Profit Sharing Plan
(the “CSI Plan”) are hereby merged with and into the Plan. In accordance with
Section 414(l) of the Code, the benefit each Participant would receive if the
Plan were terminated immediately after the merger is not less than the benefit
such Participant would have received if the Plan (or the CSI Plan) had
terminated immediately before the merger. The merger and corresponding transfer
of assets and liabilities from the CSI Plan to the Plan shall be accomplished in
a manner that complies with Section 414(l) of the Code and Treasury regulations
promulgated thereunder, the protected benefit rules under Section 411(d)(6) of
Code and Treasury regulations promulgated thereunder and all other applicable
laws.
ARTICLE XIV    

Top Heavy Provisions
14.1
Top Heavy Definitions

For purposes of this Article XIV and any amendments to it, the terms listed in
this Section 14.1 have the meanings ascribed to them below.
14.1.1    Aggregate Employer Contributions means the sum of all Company
Contributions, Company Nonelective Contributions, Company Safe Harbor Matching
Contributions, and

-65-

--------------------------------------------------------------------------------




Forfeitures allocated under this Plan for a Matched Participant (or a
Participant receiving Company Nonelective Contributions), as applicable, and all
employer contributions and forfeitures allocated for the Matched Participant to
all Related Defined Contributions in the Aggregation group.
14.1.2    Aggregation Group means the group of plans in a Mandatory Aggregation
Group, if any, that includes the Plan, unless including additional Related Plans
in the group would prevent the Plan for being a Top Heavy Plan, in which case
Aggregation Group means the group of plans in a Permissive Aggregation Group, if
any, that includes the Plan.
14.1.3    Determination Date means, for a Plan Year, the last day of the
preceding Plan Year. If the Plan is part of an Aggregation Group, the
Determination Date for each other plan will be, for any Plan Year, the
Determination Date for that other plan that falls in the same calendar year as
the Determination Date for the Plan.
14.1.4    Key Employee means an employee described in Code Section 416(i)(1) and
the regulations promulgated thereunder. Generally, a Key Employee is an Employee
or former Employee (including a deceased Employee) who, at any time during the
Plan Year containing the Determination Date is:
(a)
an officer of the Company or an Affiliate with annual Compensation greater than
$130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning on
and after January 1, 2002);

(b)
a five percent owner of the Company or an Affiliate; or

(c)
a one percent owner of the Company or an Affiliate having annual Compensation of
more than $150,000.

For purposes of determining who is a Key Employee, the Plan’s definition of
Compensation will be applied by taking into account amounts paid by Affiliates
who are not Participating Employers, as well as amounts paid by Participating
Employers, and without applying the exclusions for amounts paid by a
Participating Employer to cover an Employee’s nonqualified deferred compensation
FICA tax obligations and for gross-up payments on such FICA tax payments.
14.1.5    Mandatory Aggregation Group means each plan (considering the Plan and
Related Plans) that, during the Plan Year that contains the Determination Date
or any of the four preceding Plan Years:
(a)
had a participant who was a Key Employee; or

(b)
was required to be considered with a plan in which a Key Employee participated
in order to enable the plan in which the Key Employee participated to meet the
requirements of Code Section 401(a)(4) or 410(b).

14.1.6    Non-key Employee means an Employee or former Employee who is not a Key
Employee.

-66-

--------------------------------------------------------------------------------






14.1.7    Permissive Aggregation Group means the group of plans consisting of
the plans in a Mandatory Aggregation Group with the Plan, plus any other Related
Plan or Plans that, when considered as a part of the Aggregation Group, does not
cause the Aggregation Group to fail to satisfy the requirements of Code Section
401(a)(4) or 410(b).
14.1.8    Present Value of Accrued Benefits means, for any Plan Year, an amount
equal to the sum of (a), (b) and (c) for each person who, in the Plan Year
containing the Determination Date, was a Key Employee or a Non-key Employee.
(a)
The value of a person’s full Account Balance under the Plan, plus his or her
total account balances under each Related Defined Contribution Plan in the
Aggregation Group, determined as of the valuation date coincident with or
immediately preceding the Determination Date, adjust for contributions due as of
the Determination Date, as follows:

(i)
in the case of a plan not subject to the minimum funding requirements of Code
Section 412, by including the amount of any contributions actually made after
the valuation but on or before the Determination Date and, in the first plan
year of a plan, by including contributions made after the Determination Date
that are allocated as of a date in the first plan year; and

(ii)
in the case of a plan that is subject to the minimum funding requirements of
Code Section 412, by including the amount of any contributions that would be
allocated as of a date no later than the Determination Date, plus adjustments to
those amounts required under applicable rulings, even though those amounts are
not yet required to be contributed or allocated (e.g., because they have been
waived) and by including the amount of any contributions actually made (or due
to be made) after the valuation date but before the expiration of the extended
payment period in Code Section 412(c)(10).

(b)
The sum of the actuarial present value of a person’s accrued benefits under each
Related Defined Benefit Plan in the Aggregation Group, determined for any person
who is employed by a Participating Employer on a Determination Date, expressed
as a benefit commencing at normal retirement date (or, if later, the person’s
attained age). The present value of an accrued benefit under a Related Defined
Benefit Plan is determined as of the most recent valuation date that is within
the 12-month period ending on the Determination Date.

(c)
The aggregate value of amounts distributed under the Plan and any plan in an
Aggregation Group (as defined in Code Section 416(g)(2)) during the one (1) year
period ending on the Determination Date, including amounts distributed under a
terminated plan that, if it had not been terminated, would have been in a
Mandatory Aggregation Group. In the case of a distribution from any such plan
made for a reason other than severance from employment, death or Disability,
this provision shall be applied by substituting ‘five (5) year period’ for ‘one
(1) year period.’


-67-

--------------------------------------------------------------------------------




(d)
The Present Value of Accrued Benefit of any individual who has not performed
services for the Company or an Affiliate during the one (1) year period ending
on the Determination Date shall not be taken into account.

14.1.9    Related Plan means any other defined contribution plan (a “Related
Defined Contribution Plan”) or defined benefit plan (a “Related Defined Benefit
Plan”) (both as defined in Code Section 415(k), maintained by the Company or an
Affiliate.
14.1.10A Super Top Heavy Aggregation Group exists in any Plan Year for which, as
of the Determination Date, the sum of the Present Value of Accrued Benefits for
Key Employees under all plans in the Aggregation Group exceeds 90% of the sum of
the Present Value of Accrued Benefits for all employees under all plans in the
Aggregation Group. In determining the sum of the Present Value of Accrued
Benefits for all employees, the Present Value of Accrued Benefits for any
Non-key Employee who was a Key Employee for any Plan Year preceding the Plan
Year that contains the Determination Date will be excluded.
14.1.11    Super Top Heavy Plan means the Plan when it is described in the
second sentence of Section 14.2.
14.1.12A Top Heavy Aggregation Group exists in any Plan Year for which, as of
the Determination Date, the sum of the Present Value of Accrued Benefits for Key
Employees under all plans in the Aggregation Group exceeds 60% of the sum of the
Present Value of Accrued Benefits for all employees under all plans in the
Aggregation Group. In determining the sum of the Present Value of Accrued
Benefits for all employees, the Present Value of Accrued Benefits for any
Non-key Employee who was a Key Employee for any Plan Year preceding the Plan
Year that contains the Determination Date will be excluded.
14.1.13Top Heavy Plan means the Plan when it is described in the first sentence
of Section 14.2.
14.2
Determination of Top Heavy Status

This Plan is a Top Heavy Plan in any Plan Year in which it is a member of a Top
Heavy Aggregation Group, including a Top Heavy Aggregation Group that includes
only the Plan. The Plan is a Super Top Heavy Plan in any Plan Year in which it
is a member of a Super Top Heavy Aggregation Group, including a Super Top Heavy
Aggregation Group that includes only the Plan.
14.3
Minimum Allocation for Top Heavy Plan

14.3.2    For any Plan Year that the Plan is a Top Heavy Plan, the sum of the
Company Contributions, Company Nonelective Contributions, Company Safe Harbor
Matching Contributions, and Forfeitures allocated to the Accounts of each
Matched Participant (or a Participant receiving Company Nonelective
Contributions) who is a Non-key Employee will be at least three percent of such
Participant’s Compensation. However, if the sum of the Company

-68-

--------------------------------------------------------------------------------




Contributions, Company Nonelective Contributions, Company Safe Harbor Matching
Contributions, and Forfeitures allocated to the Accounts of each such
Participant who is a Key Employee for the Plan Year is less than three percent
of his or her Compensation and this Plan is not required to be included in an
Aggregation Group to enable a defined benefit plan to meet the requirements of
Code Section 401(a)(4) or 410(b), the sum of the Company Contributions, Company
Nonelective Contributions, Company Safe Harbor Matching Contributions, and
Forfeitures allocated to the Accounts of each such Participant who is a Non-key
Employee for the Plan Year will be equal to the largest percentage of
Compensation allocated to the Accounts of any such Participant who is a Key
Employee. Notwithstanding the foregoing, no minimum allocation will be required
for any Non-key Employee who participates in another defined contribution plan
subject to Code Section 412 and included with this Plan in a Mandatory
Aggregation Group.
14.3.2    For any Plan Year when the Plan is a Top Heavy Plan but not a Super
Top Heavy Plan and a Key Employee is a participant in both this Plan and a
defined benefit plan included in a Mandatory Aggregation Group that is top
heavy, the extra minimum allocation will be provided only in this Plan, and by
substituting four percent for three percent, where the latter percentage appears
in Section 14.3.1.
14.3.3    For any Plan Year that the Plan is a Top Heavy Plan, the minimum
allocations set forth in this Section 14.3 will be allocated to the Accounts of
all Non-key Employees who are Matched Participants (or Participants receiving
Company Nonelective Contributions) and who are employed by the Company on the
last day of the Plan Year, regardless of their service during the Plan Year, and
whether or not they have made contributions of their own to the Plan.
14.3.4    In lieu of the above, if a Non-key Employee participates in this Plan
and a Related Defined Benefit Plan included with this Plan in a Mandatory
Aggregation Group that is a Top Heavy Aggregation Group, a minimum allocation of
five percent of Compensation will be provided under this Plan. However, for any
Plan Year when the Plan is a Top Heavy Plan but not a Super Top Heavy Plan and a
Key Employee is a participant in both this Plan and a Related Defined Benefit
Plan included with this Plan in a Mandatory Aggregation Group, seven and
one-half percent will be substituted for five percent where the latter
percentage appears in this Section 14.3.4, and the extra minimum allocation will
be provided only in this Plan.
14.3.5    Company Contributions, Company Safe Harbor Matching Contributions or
Company Nonelective Contributions made on behalf of a Matched Participant (or a
Participant receiving Company Nonelective Contributions, as applicable) pursuant
to Section 3.4 of the Plan shall be taken into account for purposes of
satisfying the minimum allocation requirements of Section 14.3 of the Plan and
Code Section 416(c)(2). Company Contributions made on behalf of a Matched
Participant or Company Safe Harbor Matching Contributions made that are used to
satisfy the minimum contribution requirements shall be treated as Company
Contributions or Company Safe Harbor Matching Contributions, as applicable, for
purposes of the Actual Contribution Percentage Test and other requirements of
Code Section 401(m).

-69-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has executed this Plan, as amended and restated,
by a duly authorized representative this 28th day of January, 2013, to be
effective as of January 1, 2013, except as otherwise expressly provided herein.
FMC TECHNOLOGIES, INC.
By: /s/ Mark J. Scott            


Its: Vice President, Administration



-70-

--------------------------------------------------------------------------------




APPENDIX A    

Bargaining Units Covered Under the Plan
Until otherwise negotiated, the bargaining units whose members are covered by
the Plan, and the effective dates of their coverage, are listed below:
Name of Bargaining Unit
Effective Dateof Plan Coverage
Effective Date ofFMC Plans Coverage
Packaging Systems Division, Green
Bay, Wisconsin, United Steel
Workers, Local 32-6050
Effective Date
October 1, 1989;
Division Sold by FMC June
17, 1998; Account balances remained in FMC Plans
Jetway Systems, Ogden, Utah United
Steel Workers Local 612
Effective Date
January 1, 1995
Agricultural Machinery Division,
Hoopeston, Illinois, United Paper‑
workers International Union, AFL‑
C10, CLC, Local 7985
Effective Date
January 1, 1997
Smith Meter, Inc., Erie, Pennsylvania,
International Union, United Automobile,
Aerospace, and Agricultural
Implement Workers of America
Local Union 714
Effective Date
June 1, 1998
Hawaii Transportation Workers
Union of America
Effective Date
October 6, 2000




71



--------------------------------------------------------------------------------




APPENDIX B    

Bargaining Units Eligible for Company Contributions, Company Safe Harbor
Matching Contributions, or Company Nonelective Contributions Under the Plan
Until otherwise negotiated, the bargaining units whose members are entitled to a
Company Contribution under Section 3.4 of the Plan, a Company Safe Harbor
Matching Contribution under Section 3.4A of the Plan, or a Company Nonelective
Contribution under Section 3.4C of the Plan, and the effective dates of their
coverage, are listed below:
Name of Bargaining Unit
Effective Date of Eligibility 
for Company Contributions
Effective Date of Eligibility for Company Safe Harbor Matching Contributions
Effective Date of Eligibility 
for Company Nonelective Contributions
Effective Date of Eligibility
for FMC Contributions 
in FMC Matched Plan
Smith Meter, Inc., Erie Pennsylvania, Internaional Union, United Automobile,
Aerospace, and Agricultural Implement Workers of America Local Union 714
 
 














October 6, 2000






72



--------------------------------------------------------------------------------




APPENDIX C    

Elections Through December 31, 2001
The following Participants (listed by social security number) who work at the
following locations had deferral and/or contribution elections of less than 2%
under the FMC Plans, and have been grandfathered in those elections under the
Plan through December 31, 2001:
50210 Ogden, Utah
###-##-####

###-##-####

###-##-####

###-##-####

###-##-####

###-##-####

###-##-####

###-##-####
51113 Corpus Christi, Texas
###-##-####

73



--------------------------------------------------------------------------------




APPENDIX D    

EXCLUDED EMPLOYEES


The group of Employees set forth below shall be excluded from participation in
the Plan until such date as is set forth below:




Name of Employee Group
 
Effective Date of Eligibility
to Participate in Plan
Direct Drive Systems, Inc.
 
January 1, 2010
 
 
 






74



--------------------------------------------------------------------------------




APPENDIX E    

PROVISIONS APPLICABLE ONLY
TO SECTION 3.4C.1 OF THE PLAN


DEFINITIONS


THE FMC TECHNOLOGIES, INC. EMPLOYEES’ RETIREMENT PROGRAM PART I SALARIED AND
NONUNION HOURLY EMPLOYEES’ RETIREMENT PLAN, AS AMENDED THROUGH THE EIGHTH
AMENDMENT TO SUCH PLAN AND ATTACHED HERETO, HEREBY CONSTITUTES APPENDIX E TO THE
PLAN AND SHALL BE USED SOLELY FOR PURPOSES OF SECTION 3.4C.1 OF THE PLAN.




 

75

